Exhibit 10.7

 

EXECUTION VERSION

 

PLEDGE AND SECURITY AGREEMENT (FIRST LIEN)

 

 

dated as of February 22, 2008

 

between

 

EACH OF THE GRANTORS PARTY HERETO

 

 

and

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

SECTION 1.

DEFINITIONS; GRANT OF SECURITY

1

1.1

General Definitions

1

1.2

Definitions; Interpretation

7

1.3

Intercreditor Agreement

7

 

 

 

SECTION 2.

GRANT OF SECURITY

8

2.1

Grant of Security

8

2.2

Certain Limited Exclusions

8

 

 

 

SECTION 3.

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

10

3.1

Security for Obligations

10

3.2

Continuing Liability Under Collateral

10

 

 

 

SECTION 4.

CERTAIN PERFECTION REQUIREMENTS

10

4.1

Delivery Requirements

10

4.2

Control Requirements

10

4.3

Intellectual Property Recording Requirements

12

4.4

Other Actions

13

4.5

Timing and Notice

13

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

13

5.1

Grantor Information & Status

13

5.2

Collateral Identification, Special Collateral

14

5.3

Reserved

15

5.4

Status of Security Interest

15

5.5

Goods & Receivables

16

5.6

Pledged Equity Interests, Investment Related Property

16

5.7

Intellectual Property

17

 

 

 

SECTION 6.

COVENANTS AND AGREEMENTS

18

6.1

Grantor Information & Status – Pledge Supplement

18

6.2

Collateral Identification; Special Collateral

18

6.3

Ownership of Collateral and Absence of Other Liens

18

6.4

Status of Security Interest

19

6.5

Goods & Receivables

19

6.6

Pledged Equity Interests, Investment Related Property

20

6.7

Intellectual Property

22

 

 

 

SECTION 7.

ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

23

7.1

Intentionally Omitted

23

7.2

Further Assurances

23

7.3

Additional Grantors

24

 

 

 

SECTION 8.

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

24

8.1

Power of Attorney

24

8.2

No Duty on the Part of Collateral Agent or Secured Parties

25

 

i

--------------------------------------------------------------------------------


 

SECTION 9.

REMEDIES

26

9.1

Generally

26

9.2

Application of Proceeds

27

9.3

Sales on Credit

27

9.4

Investment Related Property

28

9.5

Grant of Intellectual Property License

28

9.6

Intellectual Property

28

9.7

Cash Proceeds; Deposit Accounts

30

 

 

 

SECTION 10.

COLLATERAL AGENT

30

 

 

 

SECTION 11.

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

31

 

 

 

SECTION 12.

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

31

 

 

 

SECTION 13.

MISCELLANEOUS

32

 

 

SCHEDULE 5.1 — GENERAL INFORMATION

 

 

 

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

 

 

 

SCHEDULE 5.4 — FINANCING STATEMENTS

 

 

 

SCHEDULE 5.5 — LOCATION OF EQUIPMENT AND INVENTORY

 

 

 

EXHIBIT A — PLEDGE SUPPLEMENT

 

 

 

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

 

 

EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT

 

 

 

EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT

 

 

 

EXHIBIT E — TRADEMARK SECURITY AGREEMENT

 

 

 

EXHIBIT F — COPYRIGHT SECURITY AGREEMENT

 

 

 

EXHIBIT G — PATENT SECURITY AGREEMENT

 

 

ii

--------------------------------------------------------------------------------


 

This PLEDGE AND SECURITY AGREEMENT (First Lien), dated as of  February 22, 2008
(this “Agreement”), between Aldabra Holding Sub LLC, a Delaware limited
liability company (“Holdings”), Aldabra Sub LLC, a Delaware limited liability
company (“Aldabra” and, prior to the BPH Merger (as defined below), the
“Borrower”, to be merged (the “BPH Merger”) with and into Boise Paper Holdings,
L.L.C., a Delaware limited liability company (“BPH” and, after the BPH Merger,
the “Borrower”)) and each of the undersigned, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (other than the
Collateral Agent, collectively, the “Grantors” and each, a “Grantor”), and
Goldman Sachs Credit Partners L.P., as collateral agent for the Secured Parties
(as herein defined) (in such capacity as collateral agent, together with its
successors and permitted assigns, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Borrower,
Holdings, certain subsidiaries of Aldabra, as Guarantors, the lenders party
thereto from time to time (the “Lenders”), Goldman Sachs Credit Partners L.P.,
as Administrative Agent and Collateral Agent, and certain other agents party
thereto;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements and/or Treasury Services
Agreement, in each case with one or more Lender Counterparties;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement, the
Hedge Agreements and (if requested by the Borrower) the Treasury Services
Agreements, respectively, each Grantor has agreed to secure such Grantor’s
Obligations under the Credit Documents, the Hedge Agreements, and (if requested
by the Borrower) the Treasury Services Agreements as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

 


SECTION 1.                            DEFINITIONS; GRANT OF SECURITY.

 

1.1                               General Definitions.  In this Agreement, the
following terms shall have the following meanings:

 

“Additional Grantors” shall have the meaning assigned in Section 7.3.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Aldabra” shall have the meaning set forth in the preamble.

 

“Borrower” shall have the meaning set forth in the preamble.

 

“BHK” shall have the meaning assigned in Section 2.2.

 

“BPH” shall have the meaning set forth in the preamble.

 

--------------------------------------------------------------------------------


 

“BPH Merger” shall have the meaning set forth in the preamble.

 

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

 

“Collateral” shall have the meaning assigned in Section 2.1.

 

“Collateral Account” shall mean any account established by the Collateral Agent.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
electronic records, computer printouts, tapes, disks and similar items that at
any time evidence or contain information relating to any of the Collateral or
are otherwise necessary or helpful in the collection thereof or realization
thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Control” shall mean:  (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contracts or Commodity Accounts,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC and
(6) with respect to Letter of Credit Rights, control within the meaning of
Section 9-107 of the UCC.

 

“Copyright Licenses” shall mean any and all agreements providing for the grant
of any right in or to Copyrights (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 5.2(II) under the heading “Copyright Licenses” (as such schedule may be
amended or supplemented from time to time), and all rights under any such
agreement.

 

“Copyrights” shall mean all United States and foreign copyrights, including but
not limited to copyrights in software and all rights in and to databases, and
all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, moral rights, reversionary interests,
termination rights, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications referred to on Schedule 5.2(II) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all Proceeds of the foregoing, now and
hereinafter due and/or payable thereunder, including, without limitation,
royalties, income, payments, claims, damages and proceeds of suit.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

2

--------------------------------------------------------------------------------


 

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

 

“Grantors” shall have the meaning set forth in the preamble.

 

“Holdings” shall have the meaning set forth in the preamble.

 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean, collectively, the Copyrights, the Patents,
the Trademarks, the Trade Secrets, the Internet domain names, and the rights
granted to any of the Grantors under the Intellectual Property Licenses.

 

 “Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, the Patent Licenses, the Trade Secret Licenses and the Trademark
Licenses.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
February 22, 2008, by and among Holdings, Aldabra, BPH, Goldman Sachs Credit
Partners L.P., as first lien collateral agent, and Lehman Commercial Paper Inc.,
as second lien collateral agent, as it may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

 

“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt and the Investment Accounts.

 

“Lenders” shall have the meaning set forth in the recitals.

 

“Majority Holder” shall have the meaning set forth in Section 10.

 

“Material Intellectual Property” shall mean any Intellectual Property of a
Grantor (including, without limitation, the rights granted to a Grantor under
the Material Trademark License) which is included in the Collateral and is
material to the business of such Grantor.

 

“Material Trademark License” shall mean that certain Intellectual Property
License Agreement by and between Boise Cascade, LLC as licensor and Boise Paper
Holdings, L.L.C., as licensee, dated September 7, 2007 (as it may be from time
to time amended, restated, modified or supplemented).

 

“Patent Licenses” shall mean all agreements providing for the grant of any right
in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule
5.2(II) under the heading “Patent Licenses” (as such schedule may be amended or
supplemented from time to time), and all rights under any such agreement.

 

3

--------------------------------------------------------------------------------


 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to on Schedule 5.2(II) hereto under the heading “Patents”
(as such schedule may be amended or supplemented from time to time), (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
claims, damages, and proceeds of suit arising therefrom, and (vii) all Proceeds
of the foregoing, now and hereinafter due and/or payable thereunder, including,
without limitation, royalties, income, payments, claims, damages, and proceeds
of suit.

 

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean all Indebtedness for borrowed money owed to such
Grantor, including, without limitation, all Indebtedness described on Schedule
5.2(I) under the heading “Pledged Debt” (as such schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments evidencing such Indebtedness, and all interest, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any such Indebtedness.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 

“Pledged LLC Interests” shall mean all interests directly owned by a Grantor in
any limited liability company including, without limitation, all limited
liability company interests listed on Schedule 5.2(I) under the heading “Pledged
LLC Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such limited liability company
interests and any direct interest of such Grantor on the books and records of
such limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.

 

“Pledged Partnership Interests” shall mean all interests directly owned by a
Grantor in any general partnership, limited partnership, limited liability
partnership or other partnership including, without limitation, all partnership
interests listed on Schedule 5.2(I) under the heading “Pledged Partnership
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such partnership interests and any 
direct interest of such Grantor on the books and records of such partnership or
on the books and records of any securities intermediary pertaining to such
interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests.

 

“Pledged Stock” shall mean all shares of capital stock directly owned by such
Grantor, including, without limitation, all shares of capital stock described on
Schedule 5.2(I) under the heading “Pledged Stock” (as such schedule may be
amended or supplemented from time to time), and the certificates, if any,
representing such shares and any direct interest of such Grantor in the entries
on the books of the issuer of such shares or on the books of any securities

 

4

--------------------------------------------------------------------------------


 

intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

 

“Pledged Trust Interests” shall mean all interests directly owned by a Grantor
in a Delaware business trust or other direct trust including, without
limitation, all direct trust interests listed on Schedule 5.2(I) under the
heading “Pledged Trust Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
trust interests and any direct interest of such Grantor on the books and records
of such trust or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received receivable or otherwise distributed in respect of or in
exchange for any or all of such trust interests.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written, electronic or other tangible forms of information
related in any way to the foregoing or any Receivable.

 

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

“Secured Parties” shall mean the Agents, the Lenders, the Lender Counterparties
party to any Hedge Agreements and (if requested by the Borrower) the Lender
Counterparties party to any Treasury Services Agreement and shall include,
without limitation, all former Agents, Lenders, Lender Counterparties party to
any Hedge Agreements and Lender Counterparties party to any Treasury Services
Agreement to the extent that any Obligations owing to such Persons were incurred
while such Persons were Agents, Lenders, Lender Counterparties party to any
Hedge Agreements or (if requested by the Borrower) Lender Counterparties party
to any Treasury Services Agreement and such Obligations (other than contingent
obligations and Letters of Credit subject to a Letter of Credit Backstop) have
not been paid or satisfied in full.

 

“Trademark Licenses” shall mean any and all agreements providing for the grant
of any right in or to Trademarks (whether such Grantor is licensee or licensor
thereunder)

 

5

--------------------------------------------------------------------------------


 

including, without limitation, each agreement referred to on Schedule
5.2(II) under the heading “Trademark Licenses” (as such schedule may be amended
or supplemented from time to time), and all rights under such agreement.

 

“Trademarks” shall mean all registered and unregistered, common law, state,
United States, multinational, and foreign trademarks, trade names, corporate
names, company names, business names, fictitious business names, service marks,
certification marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, all registrations
and applications for any of the foregoing including, but not limited to: (i) the
registrations and applications referred to in Schedule 5.2(II) under the heading
“Trademarks” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions or renewals of any of the foregoing, (iii) all of the
goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, now and hereinafter due and/or payable thereunder,
including, without limitation, royalties, income, payments, claims, damages, and
proceeds of suit.

 

“Trade Secret Licenses” shall mean any and all written agreements providing for
the grant of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) and all rights under any such agreement, and rights
under such agreement.

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“U.S. Copyrights” shall mean copyrights that are registered with, or for which
an application for registration has been filed with, the United States Copyright
Office.

 

“U.S. Patents” shall mean patents that have been issued by, or for which an
application for a patent has been filed with, the United States Patent and
Trademark Office.

 

“U.S. Registered Intellectual Property” shall mean the U.S. Copyrights, the U.S.
Patents, the Internet domain names, and the U.S. Trademarks.

 

“U.S. Trademarks” shall mean trademarks that have been registered by, or for
which an application for registration has been filed with, the United States
Patent and Trademark Office.

 

“United States” or “U.S.” shall mean the United States of America.

 

6

--------------------------------------------------------------------------------


 

1.2                               Definitions; Interpretation.

 


(A)                                  IN THIS AGREEMENT, THE FOLLOWING
CAPITALIZED TERMS SHALL HAVE THE MEANING GIVEN TO THEM IN THE UCC (AND, IF
DEFINED IN MORE THAN ONE ARTICLE OF THE UCC, SHALL HAVE THE MEANING GIVEN IN
ARTICLE 9 THEREOF): ACCOUNT, ACCOUNT DEBTOR, AS-EXTRACTED COLLATERAL, BANK,
CERTIFICATED SECURITY, CHATTEL PAPER, CONSIGNEE, CONSIGNMENT, CONSIGNOR,
COMMERCIAL TORT CLAIMS, COMMODITY ACCOUNT, COMMODITY CONTRACT, DEPOSIT ACCOUNT,
DOCUMENT, ENTITLEMENT ORDER, EQUIPMENT, ELECTRONIC CHATTEL PAPER, FARM PRODUCTS,
FIXTURES, GENERAL INTANGIBLES, GOODS, HEALTH-CARE-INSURANCE RECEIVABLE,
INSTRUMENT, INVENTORY, LETTER OF CREDIT RIGHT, MANUFACTURED HOME, MONEY, PAYMENT
INTANGIBLE, PROCEEDS,  RECORD, SECURITIES ACCOUNT, SECURITIES INTERMEDIARY,
SECURITY CERTIFICATE, SECURITY ENTITLEMENT, SUPPORTING OBLIGATIONS, TANGIBLE
CHATTEL PAPER AND UNCERTIFICATED SECURITY.


 


(B)                                 ALL OTHER CAPITALIZED TERMS USED HEREIN
(INCLUDING THE PREAMBLE AND RECITALS HERETO) AND NOT OTHERWISE DEFINED HEREIN
SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE CREDIT AGREEMENT.  THE
INCORPORATION BY REFERENCE OF TERMS DEFINED IN THE CREDIT AGREEMENT SHALL
SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT UNTIL THIS AGREEMENT IS
TERMINATED AS PROVIDED IN SECTION 11 HEREOF.   ANY OF THE TERMS DEFINED HEREIN
MAY, UNLESS THE CONTEXT OTHERWISE REQUIRES, BE USED IN THE SINGULAR OR THE
PLURAL, DEPENDING ON THE REFERENCE.  REFERENCES HEREIN TO ANY SECTION, APPENDIX,
SCHEDULE OR EXHIBIT SHALL BE TO A SECTION, AN APPENDIX, A SCHEDULE OR AN
EXHIBIT, AS THE CASE MAY BE, HEREOF UNLESS OTHERWISE SPECIFICALLY PROVIDED.  ANY
REFERENCES IN THIS AGREEMENT TO “ARTICLES” AND/OR “SECTIONS” WHICH MAKE
REFERENCE TO ANY PARTICULAR PIECE OF LEGISLATION OR STATUTE, INCLUDING, WITHOUT
LIMITATION, THE BANKRUPTCY CODE AND/OR THE UCC SHALL FOR GREATER CERTAINTY MEAN
THE EQUIVALENT SECTION IN THE APPLICABLE PIECE OF LEGISLATION TO THE EXTENT THAT
THE CONTEXT IMPLIES REFERENCE TO SUCH OTHER SIMILAR OR EQUIVALENT LEGISLATION AS
IN EFFECT FROM TIME TO TIME IN ANY OTHER APPLICABLE JURISDICTION, AS
APPLICABLE.  SECTION HEADINGS IN THIS AGREEMENT ARE INCLUDED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT
FOR ANY OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.  THE USE HEREIN OF THE
WORD “INCLUDE” OR “INCLUDING”, WHEN FOLLOWING ANY GENERAL STATEMENT, TERM OR
MATTER, SHALL NOT BE CONSTRUED TO LIMIT SUCH STATEMENT, TERM OR MATTER TO THE
SPECIFIC ITEMS OR MATTERS SET FORTH IMMEDIATELY FOLLOWING SUCH WORD OR TO
SIMILAR ITEMS OR MATTERS, WHETHER OR NOT NON-LIMITING LANGUAGE (SUCH AS “WITHOUT
LIMITATION” OR “BUT NOT LIMITED TO” OR WORDS OF SIMILAR IMPORT) IS USED WITH
REFERENCE THERETO, BUT RATHER SHALL BE DEEMED TO REFER TO ALL OTHER ITEMS OR
MATTERS THAT FALL WITHIN THE BROADEST POSSIBLE SCOPE OF SUCH GENERAL STATEMENT,
TERM OR MATTER.  THE TERMS LEASE AND LICENSE SHALL INCLUDE SUB-LEASE AND
SUB-LICENSE, AS APPLICABLE.  IF ANY CONFLICT OR INCONSISTENCY EXISTS BETWEEN
THIS AGREEMENT AND THE CREDIT AGREEMENT, THE CREDIT AGREEMENT SHALL GOVERN.  ALL
REFERENCES HEREIN TO PROVISIONS OF THE UCC SHALL INCLUDE ALL SUCCESSOR
PROVISIONS UNDER ANY SUBSEQUENT VERSION OR AMENDMENT TO ANY ARTICLE OF THE UCC.

 

1.3                               Intercreditor Agreement.  All rights and
obligations of the Collateral Agent under this Agreement shall be subject to the
Intercreditor Agreement.  Notwithstanding anything to the contrary contained
herein, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject in all respects to the provisions of the
Intercreditor Agreement.  In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, such conflict shall be resolved in
accordance with Section 8.1 of the Intercreditor Agreement.  Any reference in
this Agreement to “first priority lien” or words of similar effect in describing
the security interests created hereunder shall be understood to refer to such
priority as set forth in the Intercreditor Agreement.  All representations,
warranties and covenants in this Agreement shall be subject to the provisions
and qualifications set forth in this Section 1.3.

 

7

--------------------------------------------------------------------------------


 


SECTION 2.                            GRANT OF SECURITY.

 

2.1                               Grant of Security.  Each Grantor hereby grants
to the Collateral Agent for its benefit and for the benefit of the Secured
Parties a security interest in and continuing lien on all of such Grantor’s
right, title and interest in, to and under all personal property of such Grantor
including, but not limited to the following, in each case whether now owned or
existing or hereafter acquired or arising and wherever located (all of which
being hereinafter collectively referred to as the “Collateral”):

 


(A)                                  ACCOUNTS;


 


(B)                                 CHATTEL PAPER (INCLUDING ELECTRONIC CHATTEL
PAPER);


 


(C)                                  DOCUMENTS;


 


(D)                                 GENERAL INTANGIBLES;


 


(E)                                  GOODS (INCLUDING, WITHOUT LIMITATION,
INVENTORY AND EQUIPMENT);


 


(F)                                    INSTRUMENTS;


 


(G)                                 INSURANCE;


 


(H)                                 INTELLECTUAL PROPERTY;


 


(I)                                     INVESTMENT RELATED PROPERTY (INCLUDING,
WITHOUT LIMITATION, DEPOSIT ACCOUNTS) AND CERTIFICATES OF DEPOSIT;


 


(J)                                     LETTERS OF CREDIT AND LETTER OF CREDIT
RIGHTS;


 


(K)                                  MONEY;


 


(L)                                     RECEIVABLES AND RECEIVABLE RECORDS;


 


(M)                               COMMERCIAL TORT CLAIMS NOW OR HEREAFTER
DESCRIBED ON SCHEDULE 5.2;


 


(N)                                 TO THE EXTENT NOT OTHERWISE INCLUDED ABOVE,
ALL OTHER PERSONAL PROPERTY OF ANY KIND AND ALL COLLATERAL RECORDS, COLLATERAL
SUPPORT AND SUPPORTING OBLIGATIONS RELATING TO ANY OF THE FOREGOING; AND


 


(O)                                 TO THE EXTENT NOT OTHERWISE INCLUDED ABOVE,
ALL PROCEEDS, PRODUCTS, ACCESSIONS, RENTS AND PROFITS OF OR IN RESPECT OF ANY OF
THE FOREGOING.

 

2.2                               Certain Limited Exclusions.  Notwithstanding
anything herein to the contrary, in no event shall the Collateral include or the
security interest granted under Section 2.1 hereof attach to (a) any lease,
license, contract, property rights or agreement to which any Grantor is a party,
any of its rights or interests thereunder or any property to which Grantor has
any right, title or interest which is subject to any such lease, license,
contract, property right or agreement if and for so long as the grant of such
security interest (i) shall constitute or result in the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein, (ii) would

 

8

--------------------------------------------------------------------------------


 

give any other party to such lease, license, contract, property right or
agreement the right to terminate its obligations thereunder, (iii) would cause
the forfeiture or require the transfer of any property subject to such lease,
license, contract, property right or agreement or (iv) is prohibited by or in
violation of (1) any law, rule or regulation applicable to such Grantor or
governing any such lease, license, contract, property right or agreement, or (2)
a term, provision or condition of any such lease, license, contract, property
right or agreement (unless such law, rule, regulation, term, provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity); provided however that the Collateral shall include (and such security
interest shall attach) immediately at such time as (w) the condition causing
such abandonment, invalidity or unenforceability, (x) the right to terminate,
(y) the condition causing such forfeiture or transfer or (z) the contractual or
legal prohibition, in each case, shall no longer be applicable and to the extent
severable, shall attach immediately to any portion of such lease, license,
contract, property right or agreement not subject to the prohibitions specified
in (i), (ii), (iii) or (iv) above; provided further that the exclusions referred
to in clause (a) of this Section 2.2 shall not include any Proceeds of any such
lease, license, contract, property right or agreement; (b) any of the
outstanding Equity Interests of a first-tier Foreign Subsidiary in excess of 65%
of the voting power of all classes of Equity Interests in such Foreign
Subsidiary entitled to vote; provided that immediately upon the amendment of the
Internal Revenue Code to allow the pledge of a greater percentage of the voting
power of Equity Interests in such first-tier Foreign Subsidiary without adverse
tax consequences, the Collateral shall include, and the security interest
granted by each Grantor shall attach to, such greater percentage of Equity
Interests of such Foreign Subsidiary; (c) all Equity Interests of Foreign
Subsidiaries which are not first-tier Foreign Subsidiaries; (d) Equipment owned
by any Grantor on the date hereof or hereafter acquired that is subject to a
Lien securing a purchase money obligation or capitalized lease obligation
permitted to be incurred pursuant to the Credit Agreement, for so long as the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or capitalized lease obligation)
validly prohibits the creation of any other Lien on such Equipment; (e) any
interest in joint ventures and non-wholly owned Subsidiaries which cannot be
pledged without the consent of one or more third parties; (f) any intent-to-use
trademark application prior to the filing and acceptance by the United States
Patent and Trademark Office of a “Statement of Use” or “Amendment to Allege Use”
with respect thereto, to the extent that, and solely during the period, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable law;
(g) any motor vehicles, trailers, tractors and other like property title thereto
which is governed or evidenced by a certificate of title or ownership or similar
document; (h) Equity Interests in Boise Hong Kong Limited (“BHK”) so long as BHK
does not account for more than $2,500,000 of Consolidated Adjusted EBITDA during
any Fiscal Year of Borrower; (i) any Margin Stock held by any Credit Party; and
(j) any assets with respect to which the Collateral Agent and the Borrower shall
reasonably determine that the cost of creating and/or perfecting a security
interest therein is excessive in relation to the benefit to the Secured
Parties.  Notwithstanding anything contained herein to the contrary, (x) except
as otherwise provided for in this Agreement, the Grantors shall not be required
to take any action intended to cause any Excluded Asset to constitute
Collateral, (y) each defined term used in describing types or categories of
Collateral, including those used in Sections 2.1(a) through (o) above, shall be
deemed to exclude all Excluded Assets and (z) none of the representations,
warranties and covenants shall be deemed to apply to any property constituting
Excluded Assets.

 

9

--------------------------------------------------------------------------------


 


SECTION 3.                            SECURITY FOR OBLIGATIONS; GRANTORS REMAIN
LIABLE.

 

3.1          Security for Obligations.  This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all Obligations with respect to every Grantor
(the “Secured Obligations”).

 

3.2          Continuing Liability Under Collateral.  Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any Secured Party, (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests, Pledged Trust Interests or Pledged LLC Interests, to
perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests,
Pledged Trust Interests or Pledged LLC Interests, and (iii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 


SECTION 4.                            CERTAIN PERFECTION REQUIREMENTS


 

4.1                               Delivery Requirements.

 


(A)                                  WITH RESPECT TO ANY CERTIFICATED SECURITIES
INCLUDED IN THE COLLATERAL, EACH GRANTOR SHALL DELIVER TO THE COLLATERAL AGENT
THE SECURITY CERTIFICATES EVIDENCING SUCH CERTIFICATED SECURITIES DULY INDORSED
BY AN EFFECTIVE INDORSEMENT (WITHIN THE MEANING OF SECTION 8-107 OF THE UCC), OR
ACCOMPANIED BY SHARE TRANSFER POWERS OR OTHER INSTRUMENTS OF TRANSFER DULY
ENDORSED BY SUCH AN EFFECTIVE ENDORSEMENT, IN EACH CASE, TO THE COLLATERAL AGENT
OR IN BLANK.


 


(B)                                 WITH RESPECT TO ANY INSTRUMENTS (INCLUDING
ANY CERTIFICATES OF DEPOSIT) OR TANGIBLE CHATTEL PAPER INCLUDED IN THE
COLLATERAL, EACH GRANTOR SHALL DELIVER TO THE COLLATERAL AGENT ALL SUCH
INSTRUMENTS OR TANGIBLE CHATTEL PAPER TO THE COLLATERAL AGENT DULY INDORSED IN
BLANK; PROVIDED, HOWEVER, THAT SUCH DELIVERY REQUIREMENT SHALL NOT APPLY TO ANY
INSTRUMENTS (INCLUDING ANY CERTIFICATES OF DEPOSIT) OR TANGIBLE CHATTEL PAPER
HAVING A FACE AMOUNT OF LESS THAN $500,000 INDIVIDUALLY OR $1,000,000 IN THE
AGGREGATE.


 

4.2                               Control Requirements.

 


(A)                                  WITH RESPECT TO ANY DEPOSIT ACCOUNTS
(INCLUDING ANY CERTIFICATES OF DEPOSIT), SECURITIES ACCOUNTS, SECURITY
ENTITLEMENTS, COMMODITY CONTRACTS AND COMMODITY ACCOUNTS INCLUDED IN THE
COLLATERAL, EACH GRANTOR SHALL CAUSE THE COLLATERAL AGENT TO HAVE CONTROL
THEREOF (I) WITHIN 60 DAYS AFTER THE CLOSING DATE (OR SUCH LONGER PERIOD AS THE
COLLATERAL AGENT MAY APPROVE) FOR ANY DEPOSIT ACCOUNTS (INCLUDING ANY
CERTIFICATES OF DEPOSIT), SECURITIES ACCOUNTS, SECURITY ENTITLEMENTS, COMMODITY
CONTRACTS AND COMMODITY ACCOUNTS SET FORTH ON SCHEDULE 5.2(I) AS OF THE CLOSING
DATE OR (II) WITHIN 60 DAYS (OR SUCH LONGER PERIOD AS THE

 

10

--------------------------------------------------------------------------------


 


COLLATERAL AGENT MAY APPROVE) AFTER THE OPENING OF OR ENTERING INTO ANY DEPOSIT
ACCOUNT (INCLUDING ANY CERTIFICATE OF DEPOSIT), SECURITIES ACCOUNT, SECURITY
ENTITLEMENT, COMMODITY CONTRACT AND COMMODITY ACCOUNT; PROVIDED, HOWEVER, THAT
SUCH CONTROL REQUIREMENT SHALL NOT APPLY TO ANY DEPOSIT ACCOUNTS (INCLUDING ANY
CERTIFICATES OF DEPOSIT), SECURITIES ACCOUNTS, SECURITY ENTITLEMENTS, COMMODITY
CONTRACTS AND COMMODITY ACCOUNTS (A) EXCLUSIVELY USED FOR ALL OR ANY OF PAYROLL,
BENEFITS, TAXES, ESCROW, CUSTOMS, INSURANCE IMPRESS ACCOUNTS OR OTHER FIDUCIARY
PURPOSES, (B) ANY DISBURSEMENT ACCOUNT THAT IS A ZERO BALANCE ACCOUNT,
(C) MAINTAINED WITH A FOREIGN BANK OR FOREIGN SECURITIES INTERMEDIARY WITH A
VALUE OF LESS THAN, OR HAVING FUNDS OR OTHER ASSETS CREDITED THERETO WITH A
VALUE OF LESS THAN, $10,000,000 IN THE AGGREGATE FOR ALL SUCH DEPOSIT ACCOUNTS
(INCLUDING CERTIFICATES OF DEPOSIT), SECURITIES ACCOUNTS, SECURITY ENTITLEMENTS,
COMMODITY CONTRACTS AND COMMODITY ACCOUNTS OR (D) WITH A VALUE OF LESS THAN, OR
HAVING FUNDS OR OTHER ASSETS CREDITED THERETO WITH A VALUE OF LESS THAN
(I) $5,000,000 IN THE AGGREGATE AT THE CLOSE OF BUSINESS ON ANY DAY AND
(II) $10,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING, IN EACH CASE FOR ALL
SUCH DEPOSIT ACCOUNTS (INCLUDING ANY CERTIFICATES OF DEPOSIT), SECURITIES
ACCOUNTS, SECURITY ENTITLEMENTS, COMMODITY CONTRACTS AND COMMODITY ACCOUNTS. 
WITH RESPECT TO ANY SUCH SECURITIES ACCOUNTS OR SUCH SECURITIES ENTITLEMENTS,
SUCH CONTROL SHALL BE ACCOMPLISHED BY  THE GRANTOR CAUSING THE SECURITIES
INTERMEDIARY MAINTAINING SUCH SECURITIES ACCOUNT OR SUCH SECURITY ENTITLEMENT TO
ENTER INTO AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO (OR SUCH
OTHER AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT) PURSUANT TO WHICH THE SECURITIES INTERMEDIARY SHALL AGREE TO COMPLY WITH
THE COLLATERAL AGENT’S “ENTITLEMENT ORDERS” WITHOUT FURTHER CONSENT BY SUCH
GRANTOR; PROVIDED, HOWEVER, THE COLLATERAL AGENT AGREES THAT IT SHALL NOT ISSUE
ANY ENTITLEMENT ORDERS UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.  WITH RESPECT TO ANY DEPOSIT ACCOUNT (INCLUDING ANY CERTIFICATE OF
DEPOSIT), EACH GRANTOR SHALL CAUSE THE DEPOSITARY INSTITUTION MAINTAINING SUCH
ACCOUNT TO ENTER INTO AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO
(OR SUCH OTHER AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT), PURSUANT TO WHICH THE BANK SHALL AGREE TO COMPLY WITH THE
COLLATERAL AGENT’S INSTRUCTIONS WITH RESPECT TO DISPOSITION OF FUNDS IN SUCH
DEPOSIT ACCOUNT WITHOUT FURTHER CONSENT BY SUCH GRANTOR; PROVIDED, HOWEVER, THE
COLLATERAL AGENT AGREES THAT IT SHALL NOT ISSUE ANY ENTITLEMENT ORDERS UNLESS AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  WITH RESPECT TO ANY COMMODITY
ACCOUNTS OR COMMODITY CONTRACTS, EACH GRANTOR SHALL CAUSE CONTROL IN FAVOR OF
THE COLLATERAL AGENT IN A MANNER REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT.


 


(B)                                 IF ANY GRANTOR AT ANY TIME HOLDS OR ACQUIRES
AN INTEREST IN ANY UNCERTIFICATED SECURITY INCLUDED IN THE COLLATERAL (OTHER
THAN ANY UNCERTIFICATED SECURITIES CREDITED TO A SECURITIES ACCOUNT), EACH
GRANTOR SHALL CAUSE THE ISSUER OF SUCH UNCERTIFICATED SECURITY TO EITHER
(I) REGISTER THE COLLATERAL AGENT AS THE REGISTERED OWNER THEREOF ON THE BOOKS
AND RECORDS OF THE ISSUER OR (II) EXECUTE AN AGREEMENT SUBSTANTIALLY IN THE FORM
OF EXHIBIT B HERETO (OR SUCH OTHER AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT), PURSUANT TO WHICH SUCH ISSUER AGREES TO
COMPLY WITH THE COLLATERAL AGENT’S INSTRUCTIONS WITH RESPECT TO SUCH
UNCERTIFICATED SECURITY WITHOUT FURTHER CONSENT BY SUCH GRANTOR; PROVIDED,
HOWEVER, THE COLLATERAL AGENT AGREES THAT IT SHALL NOT ISSUE ANY ENTITLEMENT
ORDERS UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(C)                                  WITH RESPECT TO ANY LETTER OF CREDIT RIGHTS
WITH RESPECT TO LETTERS OF CREDIT WITH AN UNDRAWN FACE AMOUNT OF MORE THAN
$500,000 INDIVIDUALLY OR $1,000,000 IN THE AGGREGATE INCLUDED IN THE COLLATERAL
(OTHER THAN ANY LETTER OF CREDIT RIGHTS CONSTITUTING A SUPPORTING OBLIGATION FOR
A RECEIVABLE IN WHICH THE COLLATERAL AGENT HAS A VALID AND PERFECTED SECURITY
INTEREST), GRANTOR SHALL CAUSE THE COLLATERAL AGENT TO HAVE CONTROL THEREOF BY
OBTAINING THE WRITTEN CONSENT OF EACH ISSUER OF EACH RELATED LETTER OF CREDIT TO
THE ASSIGNMENT OF THE PROCEEDS OF SUCH LETTER OF CREDIT TO THE COLLATERAL AGENT.

 

11

--------------------------------------------------------------------------------


 


(D)                                 WITH RESPECT ANY ELECTRONIC CHATTEL PAPER
INCLUDED IN THE COLLATERAL, GRANTOR SHALL CAUSE THE COLLATERAL AGENT TO HAVE
CONTROL THEREOF; PROVIDED, HOWEVER, THAT SUCH CONTROL REQUIREMENT SHALL NOT
APPLY TO ANY ELECTRONIC CHATTEL PAPER OR TRANSFERABLE RECORD HAVING A FACE
AMOUNT OF LESS THAN $500,000 INDIVIDUALLY OR $1,000,000 IN THE AGGREGATE.

 

4.3          Intellectual Property Recording Requirements.

 

(a)           With respect to any Collateral consisting of U.S. Patents
constituting Material Intellectual Property, Grantor shall execute and deliver
to the Collateral Agent a Patent Security Agreement in substantially the form of
Exhibit G hereto (or a supplement thereto) covering all such U.S. Patents in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent in such U.S. Patents.

 

(b)           With respect to any Collateral consisting of U.S. Trademarks
(which includes, without limitation, U.S. Trademarks for which applications are
pending that are not excluded under Section 2.2) constituting Material
Intellectual Property, Grantor shall execute and deliver to the Collateral Agent
a Trademark Security Agreement in substantially the form of Exhibit E hereto (or
a supplement thereto) covering all such U.S. Trademarks in appropriate form for
recordation with the U.S. Patent and Trademark Office with respect to the
security interest of the Collateral Agent in such U.S. Trademarks.

 

(c)           With respect to any Collateral consisting of (i) U.S. Copyrights
constituting Material Intellectual Property and (ii) Copyright Licenses of U.S.
Copyrights constituting Material Intellectual Property, and for which any
Grantor is the exclusive licensee of such U.S. Copyrights, Grantor shall execute
and deliver to the Collateral Agent a Copyright Security Agreement in
substantially the form of Exhibit F hereto (or a supplement thereto) covering
all such Copyrights and Copyright Licenses in appropriate form for recordation
with the U.S. Copyright Office with respect to the security interest of the
Collateral Agent in such U.S. Copyrights.

 

(d)           With respect to Collateral consisting of Patents, Trademarks or
Copyrights constituting Material Intellectual Property registered in any foreign
country, if an Event of Default shall have occurred and be continuing, Grantor
shall promptly execute and deliver to the Collateral Agent any documents
reasonably requested by the Collateral Agent and take all actions reasonably
requested by the Collateral Agent and necessary to permit the Collateral Agent
to record its security interest against such Patents, Trademarks, and Copyrights
in the applicable filing office or registry in such foreign country and to
create, perfect, preserve and enforce a valid and first priority security
interest, subject to any Permitted Liens, in favor of the Collateral Agent in
all such foreign-registered Intellectual Property.

 

(e)           With respect to Collateral consisting of  (i) Patent Licenses of
U.S. Patents that constitute Material Intellectual Property, and (ii) Trademark
Licenses of U.S. Trademarks that constitute Material Intellectual Property, for
which any Grantor is the licensee of such U.S. Patents or U.S. Trademarks,
Grantor shall promptly execute and deliver to the Collateral Agent any documents
reasonably requested by the Collateral Agent and take all actions reasonably
requested by the Collateral Agent as may be necessary to create, perfect,
preserve and enforce a valid and first priority security interest, subject to
any Permitted Liens, in favor of the Collateral Agent but, in any event
excluding actions required to be taken by, or with respect to property owned by,
the licensor under any such Patent License or Trademark License.

 

12

--------------------------------------------------------------------------------


 

4.4                               Other Actions.

 


(A)                                  IF ANY ISSUER OF ANY PLEDGED EQUITY
INTEREST IS ORGANIZED UNDER A JURISDICTION OUTSIDE OF THE UNITED STATES, EACH
GRANTOR SHALL TAKE SUCH ADDITIONAL ACTIONS, INCLUDING, WITHOUT LIMITATION,
CAUSING THE ISSUER TO REGISTER THE PLEDGE ON ITS BOOKS AND RECORDS OR MAKING
SUCH FILINGS OR RECORDINGS, IN EACH CASE AS MAY BE NECESSARY OR, IN THE
COLLATERAL AGENT’S REASONABLE JUDGMENT, ADVISABLE UNDER THE LAWS OF SUCH
ISSUER’S JURISDICTION TO INSURE THE VALIDITY, PERFECTION AND PRIORITY OF THE
SECURITY INTEREST OF THE COLLATERAL AGENT.


 


(B)                                 EACH GRANTOR CONSENTS TO THE GRANT BY EACH
OTHER GRANTOR OF A LIEN IN ALL INVESTMENT RELATED PROPERTY TO THE COLLATERAL
AGENT AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING CONSENTS TO THE
TRANSFER OF ANY PLEDGED PARTNERSHIP INTEREST AND ANY PLEDGED LLC INTEREST TO THE
COLLATERAL AGENT OR ITS DESIGNEE IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND TO THE SUBSTITUTION OF THE COLLATERAL AGENT OR ITS DESIGNEE AS A
PARTNER IN ANY PARTNERSHIP OR AS A MEMBER IN ANY LIMITED LIABILITY COMPANY WITH
ALL THE RIGHTS AND POWERS RELATED THERETO IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.


 

4.5                               Timing and Notice.  With respect to any
Collateral in existence on the Closing Date, each Grantor shall comply with the
requirements of Section 4 on the date hereof (unless otherwise specified in this
Agreement) and with respect to any Collateral hereafter owned or acquired
Grantor shall comply with such requirements within the time periods set forth in
Section 4 or, if no such time period is specified, at the time of delivery of
quarterly financial statements with respect to the Fiscal Quarter during which
such Collateral is created or acquired pursuant to Section 5.1(b) of the Credit
Agreement.

 


SECTION 5.                            REPRESENTATIONS AND WARRANTIES.


 

Each Grantor hereby represents and warrants that:

 

5.1                               Grantor Information & Status.

 


(A)                                  ON THE CLOSING DATE AND ON EACH CREDIT
DATE, SCHEDULE 5.1(A) & (B) (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED
FROM TIME TO TIME) SETS FORTH UNDER THE APPROPRIATE HEADINGS: (1) THE FULL LEGAL
NAME OF SUCH GRANTOR, (2) ALL TRADE NAMES OR OTHER NAMES UNDER WHICH SUCH
GRANTOR CURRENTLY CONDUCTS BUSINESS, (3) THE TYPE OF ORGANIZATION OF SUCH
GRANTOR, (4) THE JURISDICTION OF ORGANIZATION OF SUCH GRANTOR, (5) ITS
ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, AND (6) THE JURISDICTION WHERE THE
CHIEF EXECUTIVE OFFICE OR ITS SOLE PLACE OF BUSINESS IS, AND FOR THE ONE-YEAR
PERIOD PRECEDING THE DATE HEREOF HAS BEEN, LOCATED;


 


(B)                                 ON THE CLOSING DATE AND ON EACH CREDIT DATE,
EXCEPT AS PROVIDED ON SCHEDULE 5.1(C) (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME), IT HAS NOT CHANGED ITS NAME, JURISDICTION OF
ORGANIZATION, CHIEF EXECUTIVE OFFICE OR SOLE PLACE OF BUSINESS OR ITS CORPORATE
STRUCTURE IN ANY WAY (E.G., BY MERGER, CONSOLIDATION, CHANGE IN CORPORATE FORM
OR OTHERWISE) AND HAS NOT DONE BUSINESS UNDER ANY OTHER NAME, IN EACH CASE,
WITHIN THE LAST YEAR;


 


(C)                                  AT THE TIME OF DELIVERY OF QUARTERLY
FINANCIAL STATEMENTS PURSUANT TO SECTION 5.1(B) OF THE CREDIT AGREEMENT (AND IN
CONNECTION WITH A PERMITTED ACQUISITION WHERE THE ACQUISITION CONSIDERATION IS
IN EXCESS OF $5,000,000 FOR SUCH PERMITTED ACQUISITION), OTHER THAN IN
CONNECTION WITH PERMITTED LIENS, IT HAS NOT WITHIN THE LAST YEAR BECOME BOUND
(WHETHER AS

 

13

--------------------------------------------------------------------------------


 


A RESULT OF MERGER OR OTHERWISE) AS DEBTOR UNDER A SECURITY AGREEMENT ENTERED
INTO BY ANOTHER PERSON (OTHER THAN ANOTHER GRANTOR), WHICH HAS NOT HERETOFORE
BEEN TERMINATED WITH RESPECT TO ANY SUCH GRANTOR OTHER THAN THE AGREEMENTS
IDENTIFIED ON SCHEDULE 5.1(D) (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED
FROM TIME TO TIME); AND


 


(D)                                 ON THE CLOSING DATE AND ON EACH CREDIT DATE,
SUCH GRANTOR HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AS AN ENTITY OF THE
TYPE AS SET FORTH OPPOSITE SUCH GRANTOR’S NAME ON SCHEDULE 5.1(A) (AS SUCH
SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) SOLELY UNDER THE LAWS
OF THE JURISDICTION AS SET FORTH OPPOSITE SUCH GRANTOR’S NAME ON SCHEDULE
5.1(A) (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) AND
REMAINS DULY EXISTING AS SUCH.  SUCH GRANTOR HAS NOT FILED ANY CERTIFICATES OF
DISSOLUTION OR LIQUIDATION, ANY CERTIFICATES OF DOMESTICATION, TRANSFER OR
CONTINUANCE IN ANY OTHER JURISDICTION.


 

5.2                               Collateral Identification, Special Collateral.

 


(A)                                  AT THE TIME OF DELIVERY OF QUARTERLY
FINANCIAL STATEMENTS PURSUANT TO SECTION 5.1(B) OF THE CREDIT AGREEMENT (AND IN
CONNECTION WITH A PERMITTED ACQUISITION WHERE THE ACQUISITION CONSIDERATION IS
IN EXCESS OF $5,000,000 FOR SUCH PERMITTED ACQUISITION), SCHEDULE 5.2 (AS SUCH
SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) SETS FORTH UNDER THE
APPROPRIATE HEADINGS ALL OF SUCH GRANTOR’S: (1) PLEDGED EQUITY INTERESTS,
(2) PLEDGED DEBT, (3) DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS, SECURITY
ENTITLEMENTS, COMMODITY CONTRACTS AND COMMODITY ACCOUNTS SUBJECT TO
SECTION 4.2(A) ABOVE, (4) ALL UNITED STATES AND FOREIGN REGISTRATIONS OF AND
APPLICATIONS FOR PATENTS, TRADEMARKS, INTERNET DOMAIN NAMES, AND COPYRIGHTS
OWNED BY EACH GRANTOR, (5) ALL PATENT LICENSES, TRADEMARK LICENSES (INCLUDING,
WITHOUT LIMITATION, THE MATERIAL TRADEMARK LICENSE), TRADE SECRET LICENSES AND
COPYRIGHT LICENSES THAT, IN EACH CASE, CONSTITUTE MATERIAL INTELLECTUAL
PROPERTY, (6) COMMERCIAL TORT CLAIMS OTHER THAN ANY COMMERCIAL TORT CLAIMS
HAVING A VALUE OF LESS THAN $500,000 INDIVIDUALLY OR $1,000,000 IN THE AGGREGATE
WITH EACH OTHER COMMERCIAL TORT CLAIM NOT LISTED ON SCHEDULE 5.2, (7) LETTER OF
CREDIT RIGHTS FOR LETTERS OF CREDIT HAVING A VALUE IN EXCESS OF $500,000
INDIVIDUALLY OR $1,000,000 IN THE AGGREGATE, AND (8) THE NAME AND ADDRESS OF ANY
WAREHOUSEMAN, BAILEE OR OTHER THIRD PARTY IN POSSESSION OF ANY INVENTORY,
EQUIPMENT AND OTHER TANGIBLE PERSONAL PROPERTY OTHER THAN ANY INVENTORY,
EQUIPMENT OR OTHER TANGIBLE PERSON PROPERTY HAVING A VALUE LESS THAN $5,000,000
IN THE AGGREGATE AT EACH LOCATION.  EACH GRANTOR SHALL SUPPLEMENT SUCH SCHEDULES
AS NECESSARY TO ENSURE THAT SUCH SCHEDULES ARE ACCURATE IN ALL MATERIAL RESPECTS
AT THE TIME OF DELIVERY OF QUARTERLY FINANCIAL STATEMENTS WITH RESPECT TO THE
FISCAL QUARTER MOST RECENTLY ENDED PURSUANT TO SECTION 5.1(B) OF THE CREDIT
AGREEMENT;


 


(B)                                 ON THE CLOSING DATE AND ON EACH CREDIT DATE,
NO MATERIAL PORTION OF THE COLLATERAL CONSTITUTES, OR IS THE PROCEEDS OF,
(1) FARM PRODUCTS, (2) AS-EXTRACTED COLLATERAL, (3) MANUFACTURED HOMES,
(4) HEALTH-CARE-INSURANCE RECEIVABLES; (5) TIMBER TO BE CUT (OTHER THAN TIMBER
LOCATED ON REAL PROPERTY OWNED OR LEASED BY ANY GRANTOR AS DESCRIBED ON SCHEDULE
5.2) OR (6) AIRCRAFT (OTHER THAN FRACTIONAL INTERESTS THEREIN), AIRCRAFT
ENGINES, SATELLITES, SHIPS OR RAILROAD ROLLING STOCK; AND


 


(C)                                  ON THE CLOSING DATE AND ON EACH CREDIT
DATE, ALL WRITTEN INFORMATION SUPPLIED BY ANY GRANTOR WITH RESPECT TO ANY OF THE
COLLATERAL (IN EACH CASE TAKEN AS A WHOLE WITH RESPECT TO ANY PARTICULAR
COLLATERAL) IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.

 

14

--------------------------------------------------------------------------------


 

5.3                               Reserved.

 

5.4                               Status of Security Interest.

 


(A)                                  ON THE CLOSING DATE AND ON EACH CREDIT
DATE, UPON THE TIMELY AND PROPER FILING OF FINANCING STATEMENTS NAMING EACH
GRANTOR AS “DEBTOR” AND THE COLLATERAL AGENT AS “SECURED PARTY” AND DESCRIBING
THE COLLATERAL IN THE FILING OFFICES SET FORTH OPPOSITE SUCH GRANTOR’S NAME ON
SCHEDULE 5.4 HEREOF (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME
TO TIME), THE SECURITY INTEREST OF THE COLLATERAL AGENT IN ALL COLLATERAL THAT
CAN BE PERFECTED BY THE FILING OF A FINANCING STATEMENT UNDER THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN ANY JURISDICTION WILL CONSTITUTE A VALID,
PERFECTED, FIRST PRIORITY LIENS SUBJECT IN THE CASE OF PRIORITY ONLY, TO ANY
PERMITTED LIENS WITH RESPECT TO COLLATERAL.  OTHER THAN THE COLLATERAL AGENT,
THE SECOND LIEN COLLATERAL AGENT AND ANY AUTOMATIC CONTROL IN FAVOR OF A BANK,
SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY MAINTAINING A DEPOSIT ACCOUNT,
SECURITIES ACCOUNT, COMMODITY CONTRACT OR COMMODITY ACCOUNT, NO PERSON IS IN
CONTROL OF ANY COLLATERAL;


 


(B)                                 ON THE CLOSING DATE AND ON EACH CREDIT DATE,
TO THE EXTENT PERFECTION OR PRIORITY OF THE SECURITY INTEREST THEREIN IS NOT
SUBJECT TO ARTICLE 9 OF THE UCC, AND TO THE EXTENT THAT THE SECURITY INTEREST OF
THE COLLATERAL AGENT IN INTELLECTUAL PROPERTY CAN BE PERFECTED BY RECORDING THE
TRADEMARK SECURITY AGREEMENT, THE PATENT SECURITY AGREEMENT OR THE COPYRIGHT
SECURITY AGREEMENT, AS THE CASE MAY BE, WITH THE UNITED STATES PATENT AND
TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, FOR THE SECURITY
INTERESTS GRANTED HEREUNDER IN COLLATERAL CONSISTING OF U.S. PATENTS, U.S.
TRADEMARKS, AND U.S. COPYRIGHTS THAT ARE, IN EACH CASE, SET FORTH ON SCHEDULE
5.2, IF SUCH SECURITY INTERESTS ARE TIMELY AND PROPERLY RECORDED IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, AS
APPLICABLE, THE SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT HEREUNDER IN
SUCH U.S. COPYRIGHTS, U.S. PATENTS AND U.S. TRADEMARKS SHALL CONSTITUTE VALID,
PERFECTED, FIRST PRIORITY LIENS (SUBJECT, IN THE CASE OF PRIORITY ONLY, TO
PERMITTED LIENS); AND


 


(C)                                  ON THE CLOSING DATE AND ON EACH CREDIT
DATE, NO AUTHORIZATION, CONSENT, APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER
PERSON IS REQUIRED FOR THE EXERCISE BY COLLATERAL AGENT OF ANY RIGHTS OR
REMEDIES IN RESPECT OF ANY COLLATERAL (OTHER THAN PLEDGED EQUITY INTERESTS
ISSUED BY A FOREIGN SUBSIDIARY, FOREIGN INTELLECTUAL PROPERTY, FOREIGN DEPOSIT
ACCOUNTS OR ACCOUNTS MAINTAINED WITH FOREIGN SECURITIES INTERMEDIARIES) (WHETHER
SPECIFICALLY GRANTED OR CREATED HEREUNDER OR CREATED OR PROVIDED FOR BY
APPLICABLE LAW), EXCEPT (1) FOR THE FILINGS CONTEMPLATED BY CLAUSES (A) AND
(B) ABOVE, (2) AS MAY BE REQUIRED, IN CONNECTION WITH THE DISPOSITION OF ANY
INVESTMENT RELATED PROPERTY, BY LAWS GENERALLY AFFECTING THE OFFERING AND SALE
OF SECURITIES, (3) FOR AUTHORIZATIONS, CONSENTS OR APPROVALS THAT HAVE BEEN
OBTAINED, (4) FOR ACTIONS REQUIRED WITH RESPECT TO RECEIVABLES WHERE THE
GOVERNMENT OF THE UNITED STATES, ANY AGENCY OR INSTRUMENTALITY THEREOF, ANY
STATE OR MUNICIPALITY OR ANY FOREIGN SOVEREIGN IS AN ACCOUNT DEBTOR, (5) FOR
ACTIONS REQUIRED (A) PURSUANT TO THE TERMS OF AGREEMENTS THE COLLATERAL AGENT
HAS ENTERED INTO WITH ANY LANDLORD, WAREHOUSEMAN, BAILEE OR OTHER THIRD PARTY,
(B) WITH RESPECT TO COLLATERAL PERMITTED UNDER THE CREDIT DOCUMENTS TO BE IN THE
POSSESSION OF THIRD PARTIES OR (C) WITH RESPECT TO COLLATERAL CONSTITUTING
TIMBER SUBJECT TO TIMBER DEEDS, AUTHORIZATIONS, CONSENTS, APPROVALS OR ACTIONS
BY, OR NOTICES TO OR FILINGS WITH, THE OWNER OF THE REAL PROPERTY WHERE SUCH
TIMBER IS LOCATED, (6) FOR ACTIONS REQUIRED PURSUANT TO THE TERMS OF ANY
AGREEMENT CONFERRING CONTROL ON THE COLLATERAL AGENT OR ANY OF ITS SUB-AGENTS,
(7) AUTHORIZATIONS, CONSENTS, APPROVALS OR OTHER ACTIONS BY, OR NOTICES TO OR
FILINGS WITH, HOLDERS OF PERMITTED LIENS, (8) AUTHORIZATIONS, CONSENTS,
APPROVALS OR OTHER ACTIONS BY, OR NOTICES TO OR FILINGS WITH, THIRD PARTIES WITH
RESPECT TO RIGHTS IN COLLATERAL OR OBLIGATIONS TO A SECURED PARTY WHICH ARE NOT
RENDERED INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR 9-409 OF THE
UCC (OR ANY SUCCESSOR PROVISION OR PROVISIONS) OF ANY RELEVANT JURISDICTION OR
ANY OTHER APPLICABLE LAW (INCLUDING THE BANKRUPTCY CODE) OR PRINCIPLES OF
EQUITY, (9) AS MAY BE REQUIRED BY THE APPLICABLE COURT IN CONNECTION WITH ANY
COMMERCIAL TORT CLAIM, (10) AS MAY BE REQUIRED IN CONNECTION WITH ENFORCEMENT
AGAINST AN ACCOUNT DEBTOR UNDER

 

15

--------------------------------------------------------------------------------


 


APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
LAWS, (11) NOTICES REQUIRED TO BE GIVEN HEREUNDER, (12) AS MAY BE REQUIRED BY
LAWS GENERALLY APPLICABLE TO THE ENFORCEMENT OF REMEDIES, (13) FOR ANY FILINGS
OR ACTIONS REQUIRED TO PERFECT OR RECORD A LIEN ON, OR SECURITY INTEREST IN, ANY
INTELLECTUAL PROPERTY THAT ARISES UNDER THE LAWS OF ANY COUNTRY OR JURISDICTION
OTHER THAN THE UNITED STATES, (14) FOR ACTIONS REQUIRED BY THE TERMS OF ANY
AGREEMENT, DOCUMENT OR INSTRUMENT CONSTITUTING OR GOVERNING ANY COLLATERAL WHICH
ARE NOT RENDERED INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR 9-409
OF THE UCC (OR ANY SUCCESSOR PROVISION OR PROVISIONS) OF ANY RELEVANT
JURISDICTION, (15) FOR ACTIONS WHICH ARE NOT REQUIRED TO BE TAKEN BY THE
GRANTORS PURSUANT TO THE CREDIT DOCUMENTS AND (16) FOR ACTIONS WITH RESPECT TO
COLLATERAL WITH AN AGGREGATE FAIR MARKET VALUE OF LESS THAN $5,000,000.

 

5.5                               Goods & Receivables.

 


(A)                                  ON THE CLOSING DATE AND ON EACH CREDIT
DATE, EACH RECEIVABLE (1) IS AND WILL BE THE LEGAL, VALID AND BINDING OBLIGATION
OF THE ACCOUNT DEBTOR IN RESPECT THEREOF, REPRESENTING AN UNSATISFIED OBLIGATION
OF SUCH ACCOUNT DEBTOR, EXCEPT AS MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS, (2) IS ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS, (3) IS NOT AND
WILL NOT BE SUBJECT TO ANY CREDITS, RIGHTS OF RECOUPMENT, SETOFFS, DEFENSES,
TAXES, COUNTERCLAIMS (EXCEPT WITH RESPECT TO REFUNDS, RETURNS AND ALLOWANCES IN
THE ORDINARY COURSE OF BUSINESS) AND (4) IS AND WILL BE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, WHETHER FEDERAL, STATE, LOCAL OR
FOREIGN;


 


(B)                                 ON THE CLOSING DATE AND ON EACH CREDIT DATE,
NONE OF THE ACCOUNT DEBTORS IN RESPECT OF ANY RECEIVABLE IN EXCESS OF $1,000,000
INDIVIDUALLY OR $2,000,000 IN THE AGGREGATE IS THE GOVERNMENT OF THE UNITED
STATES, ANY AGENCY OR INSTRUMENTALITY THEREOF, ANY STATE OR MUNICIPALITY OR ANY
FOREIGN SOVEREIGN;


 


(C)                                  ON THE CLOSING DATE AND ON EACH CREDIT
DATE, ANY GOODS NOW OR HEREAFTER PRODUCED BY ANY GRANTOR INCLUDED IN THE
COLLATERAL HAVE BEEN AND WILL BE PRODUCED IN ALL MATERIAL RESPECTS IN COMPLIANCE
WITH THE REQUIREMENTS OF THE FAIR LABOR STANDARDS ACT, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER; AND


 


(D)                                 ON THE CLOSING DATE AND ON EACH CREDIT DATE,
OTHER THAN ANY INVENTORY OR EQUIPMENT (I) IN TRANSIT, (II) UNDERGOING REPAIRS,
(III) CONSISTING OF SALES SAMPLES IN THE POSSESSION OF EMPLOYEES IN THE ORDINARY
COURSE OF BUSINESS, (IV) IN POSSESSION OF THE COLLATERAL AGENT OR LENDERS,
(V) CONSISTING OF MOBILE EQUIPMENT, (VI) OF AN IMMATERIAL VALUE KEPT ON THE
PREMISES OF CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS OR (VII) HAVING A VALUE
OF LESS THAN $1,000,000 IN THE AGGREGATE, ALL OF THE EQUIPMENT AND INVENTORY
INCLUDED IN THE COLLATERAL IS LOCATED ONLY AT THE LOCATIONS SPECIFIED IN
SCHEDULE 5.5 (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO
TIME).


 

5.6                               Pledged Equity Interests, Investment Related
Property.

 


(A)                                  ON THE CLOSING DATE AND ON EACH CREDIT
DATE, EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE 5.1(I) (AS SUCH SCHEDULE MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME), ALL OF THE PLEDGED LLC INTERESTS AND
PLEDGED PARTNERSHIP INTERESTS ARE OR REPRESENT INTERESTS THAT

 

16

--------------------------------------------------------------------------------


 


BY THEIR TERMS PROVIDE THAT THEY ARE SECURITIES GOVERNED BY THE UNIFORM
COMMERCIAL CODE OF AN APPLICABLE JURISDICTION.


 

5.7                               Intellectual Property.

 


(A)                                  ON THE CLOSING DATE AND ON EACH CREDIT
DATE, EACH GRANTOR IS THE SOLE AND EXCLUSIVE OWNER OF THE ENTIRE RIGHT, TITLE,
AND INTEREST IN AND TO ALL PATENTS, COPYRIGHTS, TRADEMARKS AND INTERNET DOMAIN
NAMES LISTED ON SCHEDULE 5.2(II)(A) (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME), WHICH ARE USED IN OR NECESSARY TO CONDUCT ITS
BUSINESS, FREE AND CLEAR OF ALL LIENS EXCEPT FOR, IN THE CASE OF PRIORITY ONLY,
PERMITTED LIENS AND THE LICENSES SET FORTH ON SCHEDULE 5.2, AND EACH
INTELLECTUAL PROPERTY LICENSE OF MATERIAL INTELLECTUAL PROPERTY LICENSED TO
GRANTOR LISTED ON SCHEDULE 5.2(II)(B) (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME) IS IN FULL FORCE AND EFFECT;


 


(B)                                 ON THE CLOSING DATE AND ON EACH CREDIT DATE,
EACH GRANTOR HAS PERFORMED ALL ACTS AND HAS PAID ALL RENEWAL, MAINTENANCE, AND
OTHER FEES AND TAXES REQUIRED TO MAINTAIN EACH AND EVERY CURRENT REGISTRATION
AND APPLICATION OF U.S. COPYRIGHTS, U.S. PATENTS AND U.S. TRADEMARKS OWNED BY
GRANTOR THAT, IN EACH CASE, CONSTITUTE MATERIAL INTELLECTUAL PROPERTY;


 


(C)                                  ON THE CLOSING DATE AND ON EACH CREDIT
DATE, TO THE GRANTOR’S ACTUAL KNOWLEDGE, ALL MATERIAL INTELLECTUAL PROPERTY
OWNED BY A GRANTOR IS VALID AND ENFORCEABLE; AND EXCEPT AS WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NO HOLDING, DECISION, RULING, OR
JUDGMENT HAS BEEN RENDERED IN ANY ACTION OR PROCEEDING BEFORE ANY COURT OR
ADMINISTRATIVE AUTHORITY CHALLENGING THE VALIDITY OR SCOPE OF, OR CHALLENGING
SUCH GRANTOR RIGHTS TO OWN, LICENSE OR USE, ANY MATERIAL INTELLECTUAL PROPERTY
OWNED BY GRANTOR, AND NO SUCH ACTION OR PROCEEDING IS CURRENTLY PENDING OR
THREATENED AGAINST SUCH GRANTOR IN WRITING;


 


(D)                                 ON THE CLOSING DATE AND ON EACH CREDIT DATE,
ALL REGISTRATIONS OF AND APPLICATIONS FOR REGISTRATION OF, COPYRIGHTS, PATENTS
AND TRADEMARKS AS WELL AS INTERNET DOMAIN NAMES THAT ARE SET FORTH ON SCHEDULE
5.2(II)(A) (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME),
ARE STANDING IN THE NAME OF SUCH GRANTOR, EXCEPT AS DISCLOSED IN SCHEDULE
5.2(II)(C);


 


(E)                                  ON THE CLOSING DATE AND ON EACH CREDIT
DATE, EACH GRANTOR USES ADEQUATE STANDARDS OF QUALITY IN THE MANUFACTURE,
DISTRIBUTION, AND SALE OF ALL PRODUCTS SOLD AND IN THE PROVISION OF ALL SERVICES
RENDERED UNDER OR IN CONNECTION WITH ALL TRADEMARKS THAT CONSTITUTE MATERIAL
INTELLECTUAL PROPERTY;


 


(F)                                    ON THE CLOSING DATE AND ON EACH CREDIT
DATE, TO SUCH GRANTOR’S ACTUAL KNOWLEDGE, THE CONDUCT OF SUCH GRANTOR’S BUSINESS
AS CURRENTLY CONDUCTED DOES NOT INFRINGE UPON OR MISAPPROPRIATE OR OTHERWISE
VIOLATE ANY TRADEMARK, PATENT, COPYRIGHT, TRADE SECRET OR OTHER INTELLECTUAL
PROPERTY RIGHT OF ANY OTHER PERSON, AND NO CLAIM OR SUIT IS PENDING CHARGING
SUCH GRANTOR AS A DEFENDANT IN ANY PROCEEDING INVOLVING A CLAIM THAT THE USE OF
ANY MATERIAL INTELLECTUAL PROPERTY OWNED OR USED BY SUCH GRANTOR INFRINGES UPON,
MISAPPROPRIATES OR OTHERWISE VIOLATES THE INTELLECTUAL PROPERTY RIGHTS OF ANY
OTHER PERSON;


 


(G)                                 ON THE CLOSING DATE AND ON EACH CREDIT DATE,
TO SUCH GRANTOR’S ACTUAL KNOWLEDGE, NO OTHER PERSON IS INFRINGING UPON,
MISAPPROPRIATING OR OTHERWISE VIOLATING ANY RIGHTS IN ANY MATERIAL INTELLECTUAL
PROPERTY OWNED BY SUCH GRANTOR IN ANY MATERIAL RESPECT; AND

 

17

--------------------------------------------------------------------------------



 


(H)                                 ON THE CLOSING DATE AND ON EACH CREDIT DATE,
NO SETTLEMENT OR CONSENTS, COVENANTS NOT TO SUE, CO-EXISTENCE AGREEMENTS,
NON-ASSERTION ASSURANCES, OR RELEASES HAVE BEEN ENTERED INTO BY GRANTOR THAT
BINDS GRANTOR IN A MANNER THAT MATERIALLY ADVERSELY AFFECTS GRANTOR’S RIGHTS TO
OWN, LICENSE OR USE ANY MATERIAL INTELLECTUAL PROPERTY OWNED BY GRANTOR AS OF
SUCH DATE, OTHER THAN (I) THOSE LICENSED BY GRANTOR UNDER ANY INTELLECTUAL
PROPERTY LICENSE OR (II) THOSE SUBJECT TO PERMITTED LIENS.


 


SECTION 6.                            COVENANTS AND AGREEMENTS.


 

Each Grantor hereby covenants and agrees that:

 

6.1                               Grantor Information & Status – Pledge
Supplement.

 


(A)                                  IN CONNECTION WITH ANY NOTICE PROVIDED
UNDER SECTION 5.1(L) OF THE CREDIT AGREEMENT IN CONNECTION WITH A MERGER OR
OTHER CHANGE IN CORPORATE STRUCTURE, SUCH GRANTOR SHALL EXECUTE AND DELIVER TO
THE COLLATERAL AGENT A COMPLETED PLEDGE SUPPLEMENT, SUBSTANTIALLY IN THE FORM OF
ANNEX A ATTACHED HERETO, UPON COMPLETION OF SUCH MERGER OR OTHER CHANGE IN
CORPORATE STRUCTURE CONFIRMING THE GRANT OF THE SECURITY INTEREST HEREUNDER.

 

6.2                               Collateral Identification; Special Collateral.

 


(A)                                  IN THE EVENT THAT IT HEREAFTER ACQUIRES ANY
COLLATERAL OF A TYPE DESCRIBED IN SECTION 5.2(B) HEREOF, IT SHALL PROMPTLY
NOTIFY THE COLLATERAL AGENT THEREOF IN WRITING AND TAKE SUCH ACTIONS AND EXECUTE
SUCH DOCUMENTS AND MAKE SUCH FILINGS ALL AT GRANTOR’S EXPENSE AS THE COLLATERAL
AGENT MAY REASONABLY REQUEST IN ORDER TO ENSURE THAT THE COLLATERAL AGENT HAS A
VALID, PERFECTED, FIRST PRIORITY SECURITY INTEREST IN SUCH COLLATERAL, SUBJECT
IN THE CASE OF PRIORITY ONLY, TO ANY PERMITTED LIENS.  NOTWITHSTANDING THE
FOREGOING, NO GRANTOR SHALL BE REQUIRED TO NOTIFY THE COLLATERAL AGENT OR TAKE
ANY SUCH ACTION UNLESS SUCH COLLATERAL IS MATERIAL TO SUCH GRANTOR’S BUSINESS.


 


(B)                                 IN THE EVENT THAT IT HEREAFTER ACQUIRES OR
HAS ANY COMMERCIAL TORT CLAIMS IN EXCESS OF $500,000 INDIVIDUALLY OR $1,000,000
IN THE AGGREGATE IT SHALL DELIVER TO THE COLLATERAL AGENT A COMPLETED PLEDGE
SUPPLEMENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO, TOGETHER
WITH ALL SUPPLEMENTS TO SCHEDULES THERETO, IDENTIFYING SUCH NEW COMMERCIAL TORT
CLAIMS.

 

6.3                               Ownership of Collateral and Absence of Other
Liens.

 


(A)                                  EXCEPT FOR THE SECURITY INTEREST CREATED BY
THIS AGREEMENT, IT SHALL NOT CREATE OR SUFFER TO EXIST ANY LIEN UPON OR WITH
RESPECT TO ANY OF THE COLLATERAL, OTHER THAN PERMITTED LIENS, AND SUCH GRANTOR
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DEFEND THE COLLATERAL AGAINST ALL
PERSONS AT ANY TIME CLAIMING ANY LIEN THEREON OTHER THAN A PERMITTED LIEN; AND


 


(B)                                 IT SHALL NOT SELL, TRANSFER OR ASSIGN (BY
OPERATION OF LAW OR OTHERWISE) ANY COLLATERAL TO ANOTHER PERSON OR PROVIDE AN
EXCLUSIVE IP LICENSE (AS SUCH TERM IS DEFINED IN THE CREDIT AGREEMENT) TO
ANOTHER PERSON EXCEPT AS OTHERWISE PERMITTED BY THE CREDIT AGREEMENT.

 

18

--------------------------------------------------------------------------------


 

6.4                               Status of Security Interest.

 


(A)                                  SUBJECT TO THE LIMITATIONS SET FORTH IN
SUBSECTION (B) OF THIS SECTION 6.4 AND SUBJECT TO RIGHTS TO SELL, TRANSFER OR
ASSIGN PERMITTED UNDER SECTION 6.5(B), EACH GRANTOR SHALL MAINTAIN THE SECURITY
INTEREST OF THE COLLATERAL AGENT HEREUNDER IN ALL COLLATERAL AS VALID,
PERFECTED, FIRST PRIORITY LIENS (SUBJECT, IN THE CASE OF PRIORITY ONLY, TO
PERMITTED LIENS).


 


(B)                                 NOTWITHSTANDING THE FOREGOING, NO GRANTOR
SHALL BE REQUIRED TO TAKE ANY ACTION TO PERFECT ANY COLLATERAL THAT CAN ONLY BE
PERFECTED BY (I) CONTROL, (II) FEDERAL OR FOREIGN FILINGS WITH RESPECT TO
INTELLECTUAL PROPERTY, (III) FILINGS WITH REGISTRARS OF MOTOR VEHICLES OR
SIMILAR GOVERNMENTAL AUTHORITIES WITH RESPECT TO GOODS COVERED BY A CERTIFICATE
OF TITLE, OR (IV) ANY METHOD OTHER THAN FILING OF A UCC FILING OR DELIVERY TO
THE COLLATERAL AGENT, IN EACH CASE EXCEPT AS AND TO THE EXTENT SPECIFIED IN
SECTION 4 HEREOF.


 

6.5                               Goods & Receivables.

 


(A)                                  IT SHALL NOT DELIVER ANY DOCUMENT
EVIDENCING ANY EQUIPMENT AND INVENTORY TO ANY PERSON OTHER THAN THE ISSUER OF
SUCH DOCUMENT TO CLAIM THE GOODS EVIDENCED THEREFOR OR THE COLLATERAL AGENT, ANY
ISSUER OF A LETTER OF CREDIT PAYABLE ON DELIVERY OF SUCH DOCUMENT, ANY CUSTOMS
BROKER IN POSSESSION OF SUCH INVENTORY OR EQUIPMENT OR ANY OTHER PERSON REQUIRED
BY THE ISSUER OF SUCH DOCUMENT IN CONNECTION WITH THE PAYMENT OR DELIVERY OF
SUCH EQUIPMENT AND INVENTORY;


 


(B)                                 IF ANY EQUIPMENT OR INVENTORY IN EXCESS OF
$5,000,000 IN THE AGGREGATE AT EACH LOCATION IS IN POSSESSION OR CONTROL OF ANY
WAREHOUSEMAN, BAILEE OR OTHER THIRD PARTY (OTHER THAN A CONSIGNEE UNDER A
CONSIGNMENT FOR WHICH SUCH GRANTOR IS THE CONSIGNOR), EACH GRANTOR SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO NOTIFY THE THIRD PARTY OF THE COLLATERAL
AGENT’S SECURITY INTEREST AND OBTAIN AN ACKNOWLEDGMENT FROM THE THIRD PARTY THAT
IT IS HOLDING THE EQUIPMENT AND INVENTORY FOR THE BENEFIT OF THE COLLATERAL
AGENT AND WILL PERMIT THE COLLATERAL AGENT TO HAVE ACCESS TO EQUIPMENT OR
INVENTORY FOR PURPOSES OF INSPECTING SUCH COLLATERAL OR, FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO REMOVE SAME
FROM SUCH PREMISES IF THE COLLATERAL AGENT SO ELECTS;


 


(C)                                  IT SHALL KEEP AND MAINTAIN AT ITS OWN COST
AND EXPENSE SATISFACTORY AND COMPLETE RECORDS OF THE RECEIVABLES, INCLUDING, BUT
NOT LIMITED TO, THE ORIGINALS OF ALL DOCUMENTATION WITH RESPECT TO ALL
RECEIVABLES AND RECORDS OF ALL PAYMENTS RECEIVED AND ALL CREDITS GRANTED ON THE
RECEIVABLES, ALL MERCHANDISE RETURNED AND ALL OTHER DEALINGS THEREWITH;


 


(D)                                 OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS (I) IT SHALL NOT AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF ANY
RECEIVABLE IN ANY MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE VALUE OF SUCH RECEIVABLE; (II) FOLLOWING AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, SUCH GRANTOR SHALL NOT (W) GRANT ANY
EXTENSION OR RENEWAL OF THE TIME OF PAYMENT OF ANY RECEIVABLE, (X) COMPROMISE OR
SETTLE ANY DISPUTE, CLAIM OR LEGAL PROCEEDING WITH RESPECT TO ANY RECEIVABLE FOR
LESS THAN THE TOTAL UNPAID BALANCE THEREOF, (Y) RELEASE, WHOLLY OR PARTIALLY,
ANY PERSON LIABLE FOR THE PAYMENT THEREOF, OR (Z) ALLOW ANY CREDIT OR DISCOUNT
THEREON; AND


 


(E)                                  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, THE COLLATERAL AGENT SHALL HAVE THE RIGHT AFTER NOTICE TO THE
APPLICABLE GRANTOR TO NOTIFY, OR REQUIRE ANY GRANTOR TO NOTIFY, ANY ACCOUNT
DEBTOR OF THE COLLATERAL AGENT’S SECURITY INTEREST IN THE RECEIVABLES AND ANY
SUPPORTING OBLIGATION AND, IN ADDITION, AT ANY TIME FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY: 
(1) DIRECT THE ACCOUNT DEBTORS UNDER ANY RECEIVABLES TO MAKE PAYMENT OF ALL
AMOUNTS DUE OR TO BECOME DUE TO

 

19

--------------------------------------------------------------------------------


 


SUCH GRANTOR THEREUNDER DIRECTLY TO THE COLLATERAL AGENT; (2) NOTIFY, OR REQUIRE
ANY GRANTOR TO NOTIFY, EACH PERSON MAINTAINING A LOCKBOX OR SIMILAR ARRANGEMENT
TO WHICH ACCOUNT DEBTORS UNDER ANY RECEIVABLES HAVE BEEN DIRECTED TO MAKE
PAYMENT TO REMIT ALL AMOUNTS REPRESENTING COLLECTIONS ON CHECKS AND OTHER
PAYMENT ITEMS FROM TIME TO TIME SENT TO OR DEPOSITED IN SUCH LOCKBOX OR OTHER
ARRANGEMENT DIRECTLY TO THE COLLATERAL AGENT; AND (3) ENFORCE, AT THE EXPENSE OF
SUCH GRANTOR, COLLECTION OF ANY SUCH RECEIVABLES AND TO ADJUST, SETTLE OR
COMPROMISE THE AMOUNT OR PAYMENT THEREOF, IN THE SAME MANNER AND TO THE SAME
EXTENT AS SUCH GRANTOR MIGHT HAVE DONE.  IF THE COLLATERAL AGENT NOTIFIES ANY
GRANTOR THAT IT HAS ELECTED TO COLLECT THE RECEIVABLES IN ACCORDANCE WITH THE
PRECEDING SENTENCE, ANY PAYMENTS OF RECEIVABLES RECEIVED BY SUCH GRANTOR SHALL
BE FORTHWITH (AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS) DEPOSITED BY SUCH
GRANTOR IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH GRANTOR TO THE
COLLATERAL AGENT IF REQUIRED, IN THE COLLATERAL ACCOUNT MAINTAINED UNDER THE
SOLE DOMINION AND CONTROL OF THE COLLATERAL AGENT, AND UNTIL SO TURNED OVER, ALL
AMOUNTS AND PROCEEDS (INCLUDING CHECKS AND OTHER INSTRUMENTS) RECEIVED BY SUCH
GRANTOR IN RESPECT OF THE RECEIVABLES, ANY SUPPORTING OBLIGATION OR COLLATERAL
SUPPORT SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT
HEREUNDER AND SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR AND SUCH
GRANTOR SHALL NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF ANY
RECEIVABLE, OR RELEASE WHOLLY OR PARTLY ANY ACCOUNT DEBTOR OR OBLIGOR THEREOF,
OR ALLOW ANY CREDIT OR DISCOUNT THEREON.

 

6.6                               Pledged Equity Interests, Investment Related
Property.

 


(A)                                  EXCEPT AS PROVIDED IN THE NEXT SENTENCE, IN
THE EVENT SUCH GRANTOR RECEIVES ANY DIVIDENDS, INTEREST OR DISTRIBUTIONS ON ANY
PLEDGED EQUITY INTEREST OR OTHER INVESTMENT RELATED PROPERTY, UPON THE MERGER,
CONSOLIDATION, LIQUIDATION OR DISSOLUTION OF ANY ISSUER OF ANY PLEDGED EQUITY
INTEREST OR INVESTMENT RELATED PROPERTY (OTHER THAN A MERGER OR CONSOLIDATION
WITH, OR A LIQUIDATION OR DISSOLUTION THE PROCEEDS OF WHICH ARE DISTRIBUTED TO
ANOTHER GRANTOR), THEN (A) SUCH DIVIDENDS, INTEREST OR DISTRIBUTIONS AND
SECURITIES OR OTHER PROPERTY SHALL BE INCLUDED IN THE DEFINITION OF COLLATERAL
WITHOUT FURTHER ACTION AND (B) SUCH GRANTOR SHALL IMMEDIATELY TAKE ALL STEPS, IF
ANY, THAT ARE NECESSARY OR, IN THE COLLATERAL AGENT’S REASONABLE JUDGMENT,
ADVISABLE TO ENSURE THE VALIDITY, PERFECTION, PRIORITY AND, IF APPLICABLE,
CONTROL OF THE COLLATERAL AGENT OVER SUCH INVESTMENT RELATED PROPERTY
(INCLUDING, WITHOUT LIMITATION, DELIVERY THEREOF TO THE COLLATERAL AGENT) AND
PENDING ANY SUCH ACTION SUCH GRANTOR SHALL BE DEEMED TO HOLD SUCH DIVIDENDS,
INTEREST, DISTRIBUTIONS, SECURITIES OR OTHER PROPERTY IN TRUST FOR THE BENEFIT
OF THE COLLATERAL AGENT AND SHALL SEGREGATE SUCH DIVIDENDS, DISTRIBUTIONS,
SECURITIES OR OTHER PROPERTY FROM ALL OTHER PROPERTY OF SUCH GRANTOR. 
NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND SO LONG AS THE COLLATERAL AGENT HAS NOT GIVEN
NOTICE TO THE APPLICABLE GRANTOR TO THE CONTRARY, THE COLLATERAL AGENT
AUTHORIZES EACH GRANTOR TO RETAIN ALL ORDINARY CASH DIVIDENDS AND DISTRIBUTIONS
PAID AND ALL PAYMENTS OF PRINCIPAL AND INTEREST;


 


(B)                                 VOTING.


 

(I)                                     SO LONG AS NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING AND THE COLLATERAL AGENT HAS NOT GIVEN THE
APPLICABLE GRANTOR NOTICE TO THE CONTRARY, EXCEPT AS OTHERWISE PROVIDED UNDER
THE COVENANTS AND AGREEMENTS RELATING TO INVESTMENT RELATED PROPERTY IN THIS
AGREEMENT OR ELSEWHERE HEREIN OR IN THE CREDIT AGREEMENT, EACH GRANTOR SHALL BE
ENTITLED TO EXERCISE OR REFRAIN FROM EXERCISING ANY AND ALL VOTING AND OTHER
CONSENSUAL RIGHTS PERTAINING TO THE INVESTMENT RELATED PROPERTY OR ANY PART
THEREOF FOR ANY PURPOSE NOT INCONSISTENT WITH THE TERMS OF THIS AGREEMENT OR THE
CREDIT AGREEMENT; PROVIDED, NO GRANTOR SHALL EXERCISE OR REFRAIN FROM EXERCISING
ANY SUCH RIGHT IF SUCH ACTION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT

 

20

--------------------------------------------------------------------------------


 

ON THE VALUE OF THE INVESTMENT RELATED PROPERTY OR ANY PART THEREOF; IT BEING
UNDERSTOOD, HOWEVER, THAT NEITHER THE VOTING BY SUCH GRANTOR OF ANY PLEDGED
STOCK FOR, OR SUCH GRANTOR’S CONSENT TO, THE ELECTION OF DIRECTORS (OR SIMILAR
GOVERNING BODY) AT A REGULARLY SCHEDULED ANNUAL OR OTHER MEETING OF STOCKHOLDERS
OR WITH RESPECT TO ORDINARY COURSE OF BUSINESS MATTERS AT ANY SUCH MEETING, NOR
SUCH GRANTOR’S CONSENT TO OR APPROVAL OF ANY ACTION OTHERWISE PERMITTED UNDER
THIS AGREEMENT AND THE CREDIT AGREEMENT, SHALL BE DEEMED INCONSISTENT WITH THE
TERMS OF THIS AGREEMENT OR THE CREDIT AGREEMENT WITHIN THE MEANING OF THIS
SECTION 6.6(B)(I) AND NO NOTICE OF ANY SUCH VOTING OR CONSENT NEED BE GIVEN TO
THE COLLATERAL AGENT; AND

 

(II)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT AND AFTER THE COLLATERAL AGENT HAS GIVEN THE
APPLICABLE GRANTOR NOTICES:

 

(1)                                  ALL RIGHTS OF EACH GRANTOR TO EXERCISE OR
REFRAIN FROM EXERCISING THE VOTING AND OTHER CONSENSUAL RIGHTS WHICH IT WOULD
OTHERWISE BE ENTITLED TO EXERCISE PURSUANT HERETO SHALL CEASE AND ALL SUCH
RIGHTS SHALL THEREUPON BECOME VESTED IN THE COLLATERAL AGENT WHO SHALL THEREUPON
HAVE THE SOLE RIGHT TO EXERCISE SUCH VOTING AND OTHER CONSENSUAL RIGHTS; AND

 

(2)                                  IN ORDER TO PERMIT THE COLLATERAL AGENT TO
EXERCISE THE VOTING AND OTHER CONSENSUAL RIGHTS WHICH IT MAY BE ENTITLED TO
EXERCISE PURSUANT HERETO AND TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS
WHICH IT MAY BE ENTITLED TO RECEIVE HEREUNDER: (1) EACH GRANTOR SHALL PROMPTLY
EXECUTE AND DELIVER (OR CAUSE TO BE EXECUTED AND DELIVERED) TO THE COLLATERAL
AGENT ALL PROXIES, DIVIDEND PAYMENT ORDERS AND OTHER INSTRUMENTS AS THE
COLLATERAL AGENT MAY FROM TIME TO TIME REASONABLY REQUEST AND (2) EACH GRANTOR
ACKNOWLEDGES THAT THE COLLATERAL AGENT MAY UTILIZE THE POWER OF ATTORNEY SET
FORTH IN SECTION 8.1;

 


(C)                                  EXCEPT AS EXPRESSLY PERMITTED BY THE CREDIT
AGREEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, IT SHALL
NOT VOTE TO ENABLE OR TAKE ANY OTHER ACTION TO: (I) AMEND OR TERMINATE ANY
PARTNERSHIP AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT, CERTIFICATE OF
INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS IN ANY WAY THAT
MATERIALLY ADVERSELY AFFECTS THE RIGHTS OF SUCH GRANTOR WITH RESPECT TO ANY
INVESTMENT RELATED PROPERTY OR MATERIALLY ADVERSELY AFFECTS THE VALIDITY,
PERFECTION OR PRIORITY OF THE COLLATERAL AGENT’S SECURITY INTEREST, (II) PERMIT
ANY ISSUER OF ANY PLEDGED EQUITY INTEREST TO ISSUE ANY ADDITIONAL STOCK,
PARTNERSHIP INTERESTS, LIMITED LIABILITY COMPANY INTERESTS OR OTHER EQUITY
INTERESTS OF ANY NATURE OR TO ISSUE SECURITIES CONVERTIBLE INTO OR GRANTING THE
RIGHT OF PURCHASE OR EXCHANGE FOR ANY STOCK OR OTHER EQUITY INTEREST OF ANY
NATURE OF SUCH ISSUER EXCEPT TO ANOTHER GRANTOR OR, TO THE EXTENT REQUIRED BY
APPLICABLE LAW, OTHER PERSONS (E.G., DIRECTORS’ QUALIFYING SHARES) WHO HAVE
CAUSED SUCH PROPERTY TO BECOME SUBJECTED TO A PERFECTED LIEN THEREON IN FAVOR OF
THE COLLATERAL AGENT, (III) OTHER THAN AS PERMITTED UNDER THE CREDIT AGREEMENT,
PERMIT ANY ISSUER OF ANY PLEDGED EQUITY INTEREST TO DISPOSE OF ALL OR A MATERIAL
PORTION OF THEIR ASSETS, (IV) WAIVE ANY DEFAULT UNDER OR BREACH OF ANY TERMS OF
ORGANIZATIONAL DOCUMENT RELATING TO THE ISSUER OF ANY PLEDGED EQUITY INTEREST OR
THE TERMS OF ANY PLEDGED DEBT, OR (V) CAUSE ANY ISSUER OF ANY PLEDGED
PARTNERSHIP INTERESTS OR PLEDGED LLC INTERESTS WHICH ARE NOT SECURITIES (FOR
PURPOSES OF THE UCC) ON THE DATE HEREOF TO ELECT OR OTHERWISE TAKE ANY ACTION TO
CAUSE SUCH PLEDGED PARTNERSHIP INTERESTS OR PLEDGED LLC INTERESTS TO BE TREATED
AS SECURITIES FOR PURPOSES OF THE UCC; PROVIDED, HOWEVER, NOTWITHSTANDING THE
FOREGOING, IF ANY ISSUER OF ANY PLEDGED PARTNERSHIP INTERESTS OR PLEDGED LLC
INTERESTS TAKES ANY SUCH ACTION IN VIOLATION OF THE FOREGOING IN THIS CLAUSE
(V), SUCH GRANTOR SHALL PROMPTLY NOTIFY THE COLLATERAL AGENT IN WRITING OF ANY
SUCH ELECTION OR ACTION AND, IN SUCH EVENT, SHALL TAKE ALL

 

21

--------------------------------------------------------------------------------


 


STEPS NECESSARY OR, IN THE COLLATERAL AGENT’S REASONABLE JUDGMENT, ADVISABLE TO
ESTABLISH THE COLLATERAL AGENT’S “CONTROL” THEREOF;  AND


 


(D)                                 EXCEPT AS EXPRESSLY PERMITTED BY THE CREDIT
AGREEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, IT SHALL
NOT PERMIT ANY ISSUER OF ANY PLEDGED EQUITY INTEREST TO MERGE OR CONSOLIDATE
UNLESS (I) SUCH ISSUER CREATES A SECURITY INTEREST THAT IS PERFECTED BY A FILED
FINANCING STATEMENT (THAT IS NOT EFFECTIVE SOLELY UNDER SECTION 9-508 OF THE
UCC) IN COLLATERAL IN WHICH SUCH NEW DEBTOR HAS OR ACQUIRES RIGHTS, (II) ALL THE
OUTSTANDING CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE SURVIVING OR
RESULTING CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP OR OTHER ENTITY
IS, UPON SUCH MERGER OR CONSOLIDATION, PLEDGED HEREUNDER; PROVIDED THAT IF THE
SURVIVING OR RESULTING GRANTORS UPON ANY SUCH MERGER OR CONSOLIDATION INVOLVING
AN ISSUER WHICH IS A FOREIGN SUBSIDIARY, THEN SUCH GRANTOR SHALL ONLY BE
REQUIRED TO PLEDGE EQUITY INTERESTS IN ACCORDANCE WITH SECTION 2.2.

 

6.7                               Intellectual Property.

 


(A)                                  SUBJECT TO SUCH GRANTOR’S REASONABLE
BUSINESS JUDGMENT, IT SHALL NOT KNOWINGLY DO ANY ACT OR KNOWINGLY OMIT TO DO ANY
ACT WHEREBY ANY REGISTRATIONS OF THE MATERIAL INTELLECTUAL PROPERTY LAPSES,
BECOMES ABANDONED, DEDICATED TO THE PUBLIC, OR UNENFORCEABLE, WHICH WOULD
ADVERSELY AFFECT THE VALIDITY, GRANT, OR ENFORCEABILITY OF THE SECURITY INTEREST
GRANTED THEREIN;


 


(B)                                 SUBJECT TO SUCH GRANTOR’S REASONABLE
BUSINESS JUDGMENT, IT SHALL NOT, WITH RESPECT TO ANY TRADEMARKS CONSTITUTING
MATERIAL INTELLECTUAL PROPERTY (INCLUDING, WITHOUT LIMITATION, SUCH TRADEMARKS
LICENSED PURSUANT TO THE MATERIAL TRADEMARK LICENSE), CEASE THE USE OF ANY OF
SUCH TRADEMARKS OR FAIL TO MAINTAIN THE LEVEL OF THE QUALITY OF PRODUCTS SOLD
AND SERVICES RENDERED UNDER ANY OF SUCH TRADEMARK AT A LEVEL AT LEAST
SUBSTANTIALLY CONSISTENT WITH THE QUALITY OF SUCH PRODUCTS AND SERVICES AS OF
THE DATE HEREOF;


 


(C)                                  IT SHALL NOTIFY THE COLLATERAL AGENT, ON A
QUARTERLY BASIS, IF IT KNOWS THAT ANY ITEM OF CURRENTLY REGISTERED MATERIAL
INTELLECTUAL PROPERTY HAS BECOME (I) ABANDONED OR DEDICATED TO THE PUBLIC OR
PLACED IN THE PUBLIC DOMAIN, (II) INVALID OR UNENFORCEABLE OR (III) SUBJECT TO
ANY ADVERSE DETERMINATIONS IN ANY ACTION OR PROCEEDING IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, ANY STATE
REGISTRY, ANY FOREIGN COUNTERPART OF THE FOREGOING, OR ANY COURT;


 


(D)                                 SUBJECT TO SUCH GRANTOR’S REASONABLE
BUSINESS JUDGMENT, IT SHALL TAKE ALL STEPS IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, ANY STATE REGISTRY OR ANY
FOREIGN COUNTERPART OF THE FOREGOING, NECESSARY TO PURSUE ANY FILED APPLICATION
AND MAINTAIN ANY REGISTRATION OF EACH TRADEMARK, PATENT, AND COPYRIGHT OWNED OR
EXCLUSIVELY LICENSED UNDER THE MATERIAL TRADEMARK LICENSE (TO THE EXTENT GRANTOR
HAS THE RIGHTS THEREIN TO DO SO) BY SUCH GRANTOR AND THAT, IN EACH CASE,
CONSTITUTES MATERIAL INTELLECTUAL PROPERTY;


 


(E)                                  SUBJECT TO SUCH GRANTOR’S REASONABLE
BUSINESS JUDGMENT, IN THE EVENT THAT ANY MATERIAL INTELLECTUAL PROPERTY OWNED,
OR EXCLUSIVELY LICENSED UNDER THE MATERIAL TRADEMARK LICENSE (TO THE EXTENT
GRANTOR HAS THE RIGHTS THEREIN TO DO SO) BY SUCH GRANTOR IS INFRINGED,
MISAPPROPRIATED, OR DILUTED BY A THIRD PARTY, AND IF GRANTOR KNOWS OF SUCH
INFRINGEMENT, MISAPPROPRIATION OR DILUTION, SUCH GRANTOR SHALL PROMPTLY TAKE
REASONABLE ACTIONS TO STOP SUCH INFRINGEMENT, MISAPPROPRIATION, OR DILUTION OR
TO OTHERWISE PROTECT ITS RIGHTS IN SUCH MATERIAL INTELLECTUAL PROPERTY
INCLUDING, BUT NOT LIMITED TO, THE INITIATION OF A SUIT FOR INJUNCTIVE RELIEF
AND TO RECOVER DAMAGES;

 

22

--------------------------------------------------------------------------------


 


(F)                                    SUBJECT TO SUCH GRANTOR’S REASONABLE
BUSINESS JUDGMENT, IT SHALL TAKE ALL REASONABLE STEPS UNDER THE CIRCUMSTANCES TO
PROTECT THE SECRECY OF ALL TRADE SECRETS WHICH CONSTITUTE MATERIAL INTELLECTUAL
PROPERTY, INCLUDING, WITHOUT LIMITATION, ENTERING INTO CONFIDENTIALITY
AGREEMENTS WITH EMPLOYEES AND CONSULTANTS AND LABELING AND RESTRICTING ACCESS TO
SECRET INFORMATION AND DOCUMENTS; AND


 


(G)                                 GRANTOR SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO BECOME
DUE TO SUCH GRANTOR IN RESPECT OF THE MATERIAL INTELLECTUAL PROPERTY OR ANY
PORTION THEREOF.  IN CONNECTION WITH SUCH COLLECTIONS, EACH GRANTOR MAY TAKE
(AND, AT THE COLLATERAL AGENT’S REASONABLE DIRECTION, SHALL TAKE) SUCH ACTION AS
SUCH GRANTOR OR THE COLLATERAL AGENT MAY DEEM REASONABLY NECESSARY OR, IN THE
COLLATERAL AGENT’S REASONABLE JUDGMENT, ADVISABLE TO ENFORCE COLLECTION OF SUCH
AMOUNTS.  NOTWITHSTANDING THE FOREGOING, THE COLLATERAL AGENT SHALL HAVE THE
RIGHT AT ANY TIME, TO NOTIFY, OR REQUIRE ANY GRANTOR TO NOTIFY, ANY OBLIGORS
WITH RESPECT TO ANY SUCH AMOUNTS OF THE EXISTENCE OF THE SECURITY INTEREST
CREATED HEREBY.


 


SECTION 7.                       ACCESS; RIGHT OF INSPECTION AND FURTHER
ASSURANCES; ADDITIONAL GRANTORS.

 

7.1                               Intentionally Omitted.

 

7.2                               Further Assurances.

 


(A)                                  EACH GRANTOR AGREES THAT FROM TIME TO TIME,
AT THE EXPENSE OF SUCH GRANTOR, THAT IT SHALL PROMPTLY EXECUTE AND DELIVER ALL
FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION NECESSARY OR, IN
THE COLLATERAL AGENT’S REASONABLE JUDGMENT, ADVISABLE IN ORDER TO CREATE AND/OR
MAINTAIN THE VALIDITY, PERFECTION OR PRIORITY OF AND PROTECT ANY SECURITY
INTEREST GRANTED HEREBY OR TO ENABLE THE COLLATERAL AGENT TO EXERCISE AND
ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO ANY COLLATERAL.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR SHALL:


 

(I)                                     FILE SUCH FINANCING OR CONTINUATION
STATEMENTS, OR AMENDMENTS THERETO, RECORD SECURITY INTERESTS IN INTELLECTUAL
PROPERTY AND EXECUTE AND DELIVER SUCH OTHER AGREEMENTS, INSTRUMENTS,
ENDORSEMENTS, POWERS OF ATTORNEY OR NOTICES, AS THE COLLATERAL AGENT MAY
REASONABLY REQUEST, IN ORDER TO EFFECT, REFLECT, PERFECT AND PRESERVE THE
SECURITY INTERESTS GRANTED OR PURPORTED TO BE GRANTED HEREBY;

 

(II)                                  ENSURE THE RECORDATION OF APPROPRIATE
EVIDENCE, AS THE COLLATERAL AGENT MAY REASONABLY REQUEST, OF THE LIENS AND
SECURITY INTEREST GRANTED HEREUNDER IN THE U.S. PATENTS, U.S. COPYRIGHTS, AND
U.S. TRADEMARKS THAT ARE, IN EACH CASE, OWNED BY A GRANTOR, WITH ANY
INTELLECTUAL PROPERTY REGISTRY IN WHICH SAID U.S. PATENTS, U.S. COPYRIGHTS, AND
U.S. TRADEMARKS ARE REGISTERED OR IN WHICH AN APPLICATION FOR REGISTRATION IS
PENDING INCLUDING, WITHOUT LIMITATION, THE UNITED STATES PATENT AND TRADEMARK
OFFICE, THE UNITED STATES COPYRIGHT OFFICE AND THE VARIOUS SECRETARIES OF STATE
OF THE SEVERAL STATES OF THE UNITED STATES;

 

(III)                               AT ANY REASONABLE TIME, UPON REQUEST BY THE
COLLATERAL AGENT AND SUBJECT TO SECTION 5.6 OF THE CREDIT AGREEMENT, ALLOW
INSPECTION OF THE COLLATERAL BY THE COLLATERAL AGENT, OR PERSONS DESIGNATED BY
THE COLLATERAL AGENT AND, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
ASSEMBLE THE COLLATERAL; AND

 

23

--------------------------------------------------------------------------------


 

(IV)                              AT THE COLLATERAL AGENT’S REQUEST, APPEAR IN
AND DEFEND ANY ACTION OR PROCEEDING THAT MAY AFFECT SUCH GRANTOR’S TITLE TO OR
THE COLLATERAL AGENT’S SECURITY INTEREST IN ALL OR ANY PART OF THE COLLATERAL.

 


(B)                                 EACH GRANTOR HEREBY AUTHORIZES THE
COLLATERAL AGENT TO FILE A RECORD OR RECORDS, INCLUDING, WITHOUT LIMITATION,
FINANCING OR CONTINUATION STATEMENTS, INTELLECTUAL PROPERTY SECURITY AGREEMENTS
AND AMENDMENTS TO ANY OF THE FOREGOING, IN ANY JURISDICTIONS AND WITH ANY FILING
OFFICES AS THE COLLATERAL AGENT MAY REASONABLY DETERMINE ARE NECESSARY TO
PERFECT THE SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT HEREIN.  SUCH
FINANCING STATEMENTS MAY DESCRIBE THE COLLATERAL IN THE SAME MANNER AS DESCRIBED
HEREIN OR MAY CONTAIN AN INDICATION OR DESCRIPTION OF COLLATERAL THAT DESCRIBES
SUCH PROPERTY IN ANY OTHER MANNER AS THE COLLATERAL AGENT MAY REASONABLY
DETERMINE IS NECESSARY TO ENSURE THE PERFECTION OF THE SECURITY INTEREST IN THE
COLLATERAL GRANTED TO THE COLLATERAL AGENT HEREIN, INCLUDING, WITHOUT
LIMITATION, DESCRIBING SUCH PROPERTY AS “ALL ASSETS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED” OR WORDS OF SIMILAR EFFECT.  EACH GRANTOR SHALL FURNISH TO
THE COLLATERAL AGENT FROM TIME TO TIME STATEMENTS AND SCHEDULES FURTHER
IDENTIFYING AND DESCRIBING THE COLLATERAL AND SUCH OTHER REPORTS IN CONNECTION
WITH THE COLLATERAL AS THE COLLATERAL AGENT MAY REASONABLY REQUEST, ALL IN
REASONABLE DETAIL.


 


(C)                                  EACH GRANTOR HEREBY AUTHORIZES THE
COLLATERAL AGENT TO MODIFY THIS AGREEMENT AFTER OBTAINING SUCH GRANTOR’S
APPROVAL OF AND SIGNATURE TO SUCH MODIFICATION BY AMENDING SCHEDULE 5.2 (AS SUCH
SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) TO INCLUDE REFERENCE
TO ANY INTELLECTUAL PROPERTY ACQUIRED OR DEVELOPED BY ANY GRANTOR AFTER THE
EXECUTION HEREOF (WHICH INTELLECTUAL PROPERTY WOULD BE REQUIRED TO BE REFERENCED
ON SCHEDULE 5.2) OR TO DELETE ANY REFERENCE TO ANY RIGHT, TITLE OR INTEREST IN
ANY INTELLECTUAL PROPERTY IN WHICH ANY GRANTOR NO LONGER HAS OR CLAIMS ANY
RIGHT, TITLE OR INTEREST.

 

7.3                               Additional Grantors.  From time to time
subsequent to the date hereof, additional Persons may become parties hereto as
additional Grantors (each, an “Additional Grantor”), by executing a Pledge
Supplement.  Upon delivery of any such Pledge Supplement to the Collateral
Agent, notice of which is hereby waived by Grantors, each Additional Grantor
shall be a Grantor and shall be as fully a party hereto as if Additional Grantor
were an original signatory hereto.  Each Grantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of
Collateral Agent not to cause any Subsidiary of Borrower to become an Additional
Grantor hereunder.  This Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

 


SECTION 8.                       COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

8.1                               Power of Attorney.  Until payment in full in
cash of all Secured Obligations (other than contingent obligations), the
cancellation or termination of the Commitments and the cancellation or
expiration of all Letters of Credit (unless a Letter of Credit Backstop is in
place), each Grantor hereby irrevocably appoints the Collateral Agent (such
appointment being coupled with an interest) as such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor, the Collateral Agent or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
that may be necessary or, in the Collateral Agent’s reasonable judgment,
advisable to accomplish the purposes of this Agreement, including, without
limitation, the following:

 

24

--------------------------------------------------------------------------------


 


(A)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, TO OBTAIN AND ADJUST INSURANCE REQUIRED TO
BE MAINTAINED BY SUCH GRANTOR OR PAID TO THE COLLATERAL AGENT PURSUANT TO THE
CREDIT AGREEMENT;


 


(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, TO ASK FOR, DEMAND, COLLECT, SUE FOR,
RECOVER, COMPOUND, RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND
TO BECOME DUE UNDER OR IN RESPECT OF ANY OF THE COLLATERAL;


 


(C)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, TO RECEIVE, ENDORSE AND COLLECT ANY DRAFTS
OR OTHER INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER IN CONNECTION WITH CLAUSE
(B) ABOVE;


 


(D)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, TO FILE ANY CLAIMS OR TAKE ANY ACTION OR
INSTITUTE ANY PROCEEDINGS THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR
DESIRABLE FOR THE COLLECTION OF ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE
THE RIGHTS OF THE COLLATERAL AGENT WITH RESPECT TO ANY OF THE COLLATERAL;


 


(E)                                  TO PREPARE AND FILE ANY UCC FINANCING
STATEMENTS AGAINST SUCH GRANTOR AS DEBTOR;


 


(F)                                    TO PREPARE, SIGN, AND FILE FOR
RECORDATION IN ANY INTELLECTUAL PROPERTY REGISTRY, APPROPRIATE EVIDENCE OF THE
LIEN AND SECURITY INTEREST GRANTED HEREIN IN THE INTELLECTUAL PROPERTY IN THE
NAME OF SUCH GRANTOR AS DEBTOR;


 


(G)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, TO TAKE OR CAUSE TO BE TAKEN ALL ACTIONS
NECESSARY TO PERFORM OR COMPLY OR CAUSE PERFORMANCE OR COMPLIANCE WITH THE TERMS
OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ACCESS TO PAY OR DISCHARGE
TAXES OR LIENS (OTHER THAN PERMITTED LIENS) LEVIED OR PLACED UPON OR THREATENED
AGAINST THE COLLATERAL, THE LEGALITY OR VALIDITY THEREOF AND THE AMOUNTS
NECESSARY TO DISCHARGE THE SAME TO BE DETERMINED BY THE COLLATERAL AGENT IN ITS
SOLE DISCRETION, ANY SUCH PAYMENTS MADE BY THE COLLATERAL AGENT TO BECOME
OBLIGATIONS OF SUCH GRANTOR TO THE COLLATERAL AGENT, DUE AND PAYABLE IMMEDIATELY
WITHOUT DEMAND; AND


 


(H)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, GENERALLY TO SELL, TRANSFER, LEASE,
LICENSE, PLEDGE, MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY
OF THE COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE COLLATERAL AGENT WERE
THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND TO DO, AT THE COLLATERAL
AGENT’S OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME OR FROM TIME TO TIME, ALL
ACTS AND THINGS THAT THE COLLATERAL AGENT DEEMS REASONABLY NECESSARY TO PROTECT,
PRESERVE OR REALIZE UPON THE COLLATERAL AND THE COLLATERAL AGENT’S SECURITY
INTEREST THEREIN IN ORDER TO EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY
AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

 

8.2                               No Duty on the Part of Collateral Agent or
Secured Parties.   The powers conferred on the Collateral Agent hereunder are
solely to protect the interests of the Secured Parties in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers.  The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence, bad faith or willful
misconduct.

 

25

--------------------------------------------------------------------------------


 


SECTION 9.                       REMEDIES.

 

9.1                               Generally.

 


(A)                                  IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, THE COLLATERAL AGENT MAY EXERCISE IN RESPECT OF THE
COLLATERAL, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR
OTHERWISE AVAILABLE TO IT AT LAW OR IN EQUITY, ALL THE RIGHTS AND REMEDIES OF A
SECURED PARTY ON DEFAULT UNDER THE UCC (WHETHER OR NOT THE UCC APPLIES TO THE
AFFECTED COLLATERAL) TO COLLECT, ENFORCE OR SATISFY ANY SECURED OBLIGATIONS THEN
OWING, WHETHER BY ACCELERATION OR OTHERWISE, AND ALSO MAY PURSUE ANY OF THE
FOLLOWING SEPARATELY, SUCCESSIVELY OR SIMULTANEOUSLY:


 

(I)                                     REQUIRE ANY GRANTOR TO, AND EACH GRANTOR
HEREBY AGREES THAT IT SHALL AT ITS EXPENSE AND PROMPTLY UPON REQUEST OF THE
COLLATERAL AGENT FORTHWITH, ASSEMBLE ALL OR PART OF THE COLLATERAL AS DIRECTED
BY THE COLLATERAL AGENT AND MAKE IT AVAILABLE TO THE COLLATERAL AGENT AT A PLACE
TO BE DESIGNATED BY THE COLLATERAL AGENT THAT IS REASONABLY CONVENIENT TO BOTH
PARTIES;

 

(II)                                  ENTER ONTO THE PROPERTY DURING NORMAL
BUSINESS HOURS WHERE ANY COLLATERAL IS LOCATED AND TAKE POSSESSION THEREOF WITH
OR WITHOUT JUDICIAL PROCESS;

 

(III)                               PRIOR TO THE DISPOSITION OF THE COLLATERAL,
STORE, PROCESS, REPAIR OR RECONDITION THE COLLATERAL OR OTHERWISE PREPARE THE
COLLATERAL FOR DISPOSITION IN ANY MANNER TO THE EXTENT THE COLLATERAL AGENT
DEEMS REASONABLY APPROPRIATE; AND

 

(IV)                              WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW OR
UNDER THE UCC, SELL, ASSIGN, LEASE, LICENSE (ON AN EXCLUSIVE OR NONEXCLUSIVE
BASIS) OR OTHERWISE DISPOSE OF THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE
PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY OF THE COLLATERAL AGENT’S OFFICES OR
ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY, AT SUCH TIME OR TIMES AND
AT SUCH PRICE OR PRICES AND UPON SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY
DEEM COMMERCIALLY REASONABLE.

 


(B)                                 THE COLLATERAL AGENT OR ANY SECURED PARTY
MAY BE THE PURCHASER OF ANY OR ALL OF THE COLLATERAL AT ANY PUBLIC OR PRIVATE
(TO THE EXTENT TO THE PORTION OF THE COLLATERAL BEING PRIVATELY SOLD IS OF A
KIND THAT IS CUSTOMARILY SOLD ON A RECOGNIZED MARKET OR THE SUBJECT OF WIDELY
DISTRIBUTED STANDARD PRICE QUOTATIONS) SALE IN ACCORDANCE WITH THE UCC AND THE
COLLATERAL AGENT, AS COLLATERAL AGENT FOR AND REPRESENTATIVE OF THE SECURED
PARTIES, SHALL BE ENTITLED, FOR THE PURPOSE OF BIDDING AND MAKING SETTLEMENT OR
PAYMENT OF THE PURCHASE PRICE FOR ALL OR ANY PORTION OF THE COLLATERAL SOLD AT
ANY SUCH SALE MADE IN ACCORDANCE WITH THE UCC, TO USE AND APPLY ANY OF THE
SECURED OBLIGATIONS AS A CREDIT ON ACCOUNT OF THE PURCHASE PRICE FOR ANY
COLLATERAL PAYABLE BY THE COLLATERAL AGENT AT SUCH SALE.  EACH PURCHASER AT ANY
SUCH SALE SHALL HOLD THE PROPERTY SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT
ON THE PART OF ANY GRANTOR, AND EACH GRANTOR HEREBY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ALL RIGHTS OF REDEMPTION, STAY AND/OR APPRAISAL
WHICH IT NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR
STATUTE NOW EXISTING OR HEREAFTER ENACTED.  EACH GRANTOR AGREES THAT, TO THE
EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN (10) DAYS NOTICE TO
SUCH GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH
ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION.  THE
COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE COLLATERAL AGENT MAY
ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME
AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT
THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.  EACH GRANTOR AGREES THAT IT

 

26

--------------------------------------------------------------------------------


 


WOULD NOT BE COMMERCIALLY UNREASONABLE FOR THE COLLATERAL AGENT TO DISPOSE OF
THE COLLATERAL OR ANY PORTION THEREOF BY USING INTERNET SITES THAT PROVIDE FOR
THE AUCTION OF ASSETS OF THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE
REASONABLE CAPABILITY OF DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS. 
EACH GRANTOR HEREBY WAIVES ANY CLAIMS AGAINST THE COLLATERAL AGENT ARISING BY
REASON OF THE FACT THAT THE PRICE AT WHICH ANY COLLATERAL MAY HAVE BEEN SOLD AT
SUCH A PRIVATE SALE WAS LESS THAN THE PRICE WHICH MIGHT HAVE BEEN OBTAINED AT A
PUBLIC SALE, EVEN IF THE COLLATERAL AGENT ACCEPTS THE FIRST OFFER RECEIVED AND
DOES NOT OFFER SUCH COLLATERAL TO MORE THAN ONE OFFEREE.  IF THE PROCEEDS OF ANY
SALE OR OTHER DISPOSITION OF THE COLLATERAL ARE INSUFFICIENT TO PAY ALL THE
SECURED OBLIGATIONS, GRANTORS SHALL BE LIABLE FOR THE DEFICIENCY AND THE
REASONABLE FEES OF ANY ATTORNEYS EMPLOYED BY THE COLLATERAL AGENT TO COLLECT
SUCH DEFICIENCY.  EACH GRANTOR FURTHER AGREES THAT A BREACH OF ANY OF THE
COVENANTS CONTAINED IN THIS SECTION WILL CAUSE IRREPARABLE INJURY TO THE
COLLATERAL AGENT, THAT THE COLLATERAL AGENT HAS NO ADEQUATE REMEDY AT LAW IN
RESPECT OF SUCH BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY COVENANT
CONTAINED IN THIS SECTION SHALL BE SPECIFICALLY ENFORCEABLE AGAINST SUCH
GRANTOR, AND SUCH GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY DEFENSES
AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT FOR A
DEFENSE THAT NO DEFAULT HAS OCCURRED GIVING RISE TO THE SECURED OBLIGATIONS
BECOMING DUE AND PAYABLE PRIOR TO THEIR STATED MATURITIES.  NOTHING IN THIS
SECTION SHALL IN ANY WAY ALTER THE RIGHTS OF THE COLLATERAL AGENT HEREUNDER.

 


(C)                                  THE COLLATERAL AGENT MAY SELL THE
COLLATERAL WITHOUT GIVING ANY WARRANTIES AS TO THE COLLATERAL.  THE COLLATERAL
AGENT MAY SPECIFICALLY DISCLAIM OR MODIFY ANY WARRANTIES OF TITLE OR THE LIKE. 
THIS PROCEDURE WILL NOT BE CONSIDERED TO ADVERSELY AFFECT THE COMMERCIAL
REASONABLENESS OF ANY SALE OF THE COLLATERAL.

 


(D)                                 THE COLLATERAL AGENT SHALL HAVE NO
OBLIGATION TO MARSHAL ANY OF THE COLLATERAL.

 

9.2                               Application of Proceeds.  Except as expressly
provided elsewhere in this Agreement or in the Credit Agreement, all proceeds
received by the Collateral Agent in respect of any sale, any collection from, or
other realization upon all or any part of the Collateral shall be applied in
full or in part by the Collateral Agent against, the Secured Obligations in the
following order of priority:  first, to the payment of all reasonable
out-of-pocket costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Collateral Agent and its agents and
counsel, and all other reasonable out-of-pocket expenses, liabilities and
advances made or incurred by the Collateral Agent in connection therewith, and
all amounts for which the Collateral Agent is entitled to indemnification
hereunder (in its capacity as the Collateral Agent and not as a Lender) and all
advances made by the Collateral Agent hereunder for the account of the
applicable Grantor, and to the payment of all reasonable out-of-pocket costs and
expenses paid or incurred by the Collateral Agent in connection with the
exercise of any right or remedy hereunder or under the Credit Agreement, all in
accordance with the terms hereof or thereof; second, to the extent of any excess
of such proceeds, to the payment of all other Secured Obligations for the
ratable benefit of the Lenders and the Lender Counterparties pursuant to the
terms of the Credit Agreement; and third, to the extent of any excess of such
proceeds and subject to the Intercreditor Agreement, to the payment to or upon
the order of such Grantor or to whosoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.

 

9.3                               Sales on Credit.  If Collateral Agent sells
any of the Collateral upon credit, Grantor will be credited only with payments
actually made by purchaser and received by Collateral Agent and applied to
indebtedness of the purchaser.  In the event the purchaser fails to

 

27

--------------------------------------------------------------------------------


 

pay for the Collateral, Collateral Agent may resell the Collateral and Grantor
shall be credited with proceeds of the sale.

 

9.4                               Investment Related Property.  Each Grantor
recognizes that, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws, the Collateral Agent may be compelled,
with respect to any sale of all or any part of the Investment Related Property
conducted without prior registration or qualification of such Investment Related
Property under the Securities Act and/or such state securities laws, to limit
purchasers to those who will agree, among other things, to acquire the
Investment Related Property for their own account, for investment and not with a
view to the distribution or resale thereof.  Each Grantor acknowledges that any
such private sale may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including a public
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, each Grantor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Investment Related
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.  If the Collateral Agent determines
to exercise its right to sell any or all of the Investment Related Property,
upon written request, each Grantor shall and shall cause each issuer of any
Pledged Stock to be sold hereunder, each partnership and each limited liability
company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

9.5                               Grant of Intellectual Property License.  For
the purpose of enabling the Collateral Agent, during the continuance of an Event
of Default, to exercise the rights and remedies under Section 9 hereof at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the extent assignable by such Grantor, an irrevocable
(during the continuance of an Event of Default), non-exclusive license (subject,
(i) in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of such
Trademarks, and (ii) in the case of Trade Secrets, to an obligation of the
Collateral Agent to take steps reasonable under the circumstances to keep the
Trade Secrets confidential to avoid the risk of invalidation of such Trade
Secrets) to use or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Grantor, wherever the same may be located.  Such
license shall include access to all media owned by such Grantor in which any of
the licensed items may be recorded or stored.

 

9.6                               Intellectual Property.

 


(A)                                  ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, IN ADDITION TO THE OTHER RIGHTS AND REMEDIES PROVIDED HEREIN,
UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT:


 

(I)                                     THE COLLATERAL AGENT SHALL HAVE THE
RIGHT (BUT NOT THE OBLIGATION) TO BRING SUIT OR OTHERWISE COMMENCE ANY ACTION OR
PROCEEDING IN THE NAME OF ANY GRANTOR, THE COLLATERAL AGENT OR OTHERWISE, TO
ENFORCE ANY INTELLECTUAL PROPERTY, IN WHICH

 

28

--------------------------------------------------------------------------------


 

EVENT SUCH GRANTOR SHALL, AT THE REQUEST OF THE COLLATERAL AGENT, DO ANY AND ALL
LAWFUL ACTS AND EXECUTE ANY AND ALL DOCUMENTS REASONABLY REQUIRED BY THE
COLLATERAL AGENT IN AID OF SUCH ENFORCEMENT AND, SUBJECT TO SECTIONS 10.2 AND
10.3 OF THE CREDIT AGREEMENT, SUCH GRANTOR SHALL PROMPTLY, UPON DEMAND,
REIMBURSE AND INDEMNIFY THE COLLATERAL AGENT AS PROVIDED IN SECTION 10 HEREOF IN
CONNECTION WITH THE EXERCISE OF ITS RIGHTS UNDER THIS SECTION, AND, TO THE
EXTENT THAT THE COLLATERAL AGENT SHALL ELECT NOT TO BRING SUIT TO ENFORCE ANY
SUCH INTELLECTUAL PROPERTY AS PROVIDED IN THIS SECTION, EACH GRANTOR AGREES TO
USE ALL REASONABLE MEASURES, WHETHER BY ACTION, SUIT, PROCEEDING OR OTHERWISE,
TO PREVENT THE INFRINGEMENT OR OTHER VIOLATION OF ANY OF SUCH GRANTOR’S RIGHTS
IN SUCH INTELLECTUAL PROPERTY BY OTHERS AND FOR THAT PURPOSE AGREES TO
DILIGENTLY MAINTAIN ANY ACTION, SUIT OR PROCEEDING AGAINST ANY PERSON SO
INFRINGING AS SHALL BE NECESSARY TO PREVENT SUCH INFRINGEMENT OR VIOLATION;

 

(II)                                  UPON WRITTEN DEMAND FROM THE COLLATERAL
AGENT, EACH GRANTOR SHALL GRANT, ASSIGN, CONVEY OR OTHERWISE TRANSFER TO THE
COLLATERAL AGENT OR SUCH COLLATERAL AGENT’S DESIGNEE ALL OF SUCH GRANTOR’S
RIGHT, TITLE AND INTEREST IN AND TO THE INTELLECTUAL PROPERTY AND SHALL EXECUTE
AND DELIVER TO THE COLLATERAL AGENT SUCH DOCUMENTS AS ARE NECESSARY OR
APPROPRIATE TO CARRY OUT THE INTENT AND PURPOSES OF THIS AGREEMENT;

 

(III)                               EACH GRANTOR AGREES THAT SUCH AN ASSIGNMENT
AND/OR RECORDING SHALL BE APPLIED TO REDUCE THE SECURED OBLIGATIONS OUTSTANDING
ONLY TO THE EXTENT THAT THE COLLATERAL AGENT (OR ANY SECURED PARTY) RECEIVES
CASH PROCEEDS IN RESPECT OF THE SALE OF, OR OTHER REALIZATION UPON, THE
INTELLECTUAL PROPERTY; AND

 

(IV)                              THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO
NOTIFY, OR REQUIRE EACH GRANTOR TO NOTIFY, ANY OBLIGORS WITH RESPECT TO AMOUNTS
DUE OR TO BECOME DUE TO SUCH GRANTOR IN RESPECT OF THE INTELLECTUAL PROPERTY, OF
THE EXISTENCE OF THE SECURITY INTEREST CREATED HEREIN, TO DIRECT SUCH OBLIGORS
TO MAKE PAYMENT OF ALL SUCH AMOUNTS DIRECTLY TO THE COLLATERAL AGENT, AND, UPON
SUCH NOTIFICATION AND AT THE EXPENSE OF SUCH GRANTOR, TO ENFORCE COLLECTION OF
ANY SUCH AMOUNTS AND TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT
THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH GRANTOR MIGHT HAVE
DONE;

 

(1)                                  ALL AMOUNTS AND PROCEEDS (INCLUDING CHECKS
AND OTHER INSTRUMENTS) RECEIVED BY GRANTOR IN RESPECT OF AMOUNTS DUE TO SUCH
GRANTOR IN RESPECT OF THE COLLATERAL OR ANY PORTION THEREOF SHALL BE RECEIVED IN
TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT HEREUNDER, SHALL BE SEGREGATED
FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH PAID OVER OR DELIVERED
TO THE COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
ENDORSEMENT) TO BE HELD AS CASH COLLATERAL AND APPLIED AS PROVIDED BY
SECTION 9.7 HEREOF; AND

 

(2)                                  GRANTOR SHALL NOT ADJUST, SETTLE OR
COMPROMISE THE AMOUNT OR PAYMENT OF ANY SUCH AMOUNT OR RELEASE WHOLLY OR PARTLY
ANY OBLIGOR WITH RESPECT THERETO OR ALLOW ANY CREDIT OR DISCOUNT THEREON.

 


(B)                                 IF (I) AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND, BY REASON OF CURE, WAIVER, MODIFICATION, AMENDMENT OR OTHERWISE,
NO LONGER BE CONTINUING, (II) NO OTHER EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, (III) AN ASSIGNMENT OR OTHER TRANSFER TO THE COLLATERAL AGENT OF
ANY RIGHTS, TITLE AND INTERESTS IN AND TO THE INTELLECTUAL PROPERTY SHALL HAVE
BEEN PREVIOUSLY MADE AND SHALL HAVE BECOME ABSOLUTE AND EFFECTIVE, AND (IV) THE
SECURED OBLIGATIONS SHALL NOT HAVE BECOME IMMEDIATELY DUE AND PAYABLE, UPON THE
WRITTEN REQUEST OF ANY

 

29

--------------------------------------------------------------------------------


 


GRANTOR, THE COLLATERAL AGENT SHALL PROMPTLY EXECUTE AND DELIVER TO SUCH
GRANTOR, AT SUCH GRANTOR’S SOLE COST AND EXPENSE, SUCH ASSIGNMENTS OR OTHER
TRANSFER AS MAY BE NECESSARY TO REASSIGN TO SUCH GRANTOR ANY SUCH RIGHTS, TITLE
AND INTERESTS AS MAY HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT AS AFORESAID,
SUBJECT TO ANY DISPOSITION THEREOF THAT MAY HAVE BEEN MADE BY THE COLLATERAL
AGENT; PROVIDED, AFTER GIVING EFFECT TO SUCH REASSIGNMENT, THE COLLATERAL
AGENT’S SECURITY INTEREST GRANTED PURSUANT HERETO, AS WELL AS ALL OTHER RIGHTS
AND REMEDIES OF THE COLLATERAL AGENT GRANTED HEREUNDER, SHALL CONTINUE TO BE IN
FULL FORCE AND EFFECT; AND PROVIDED FURTHER, THE RIGHTS, TITLE AND INTERESTS SO
REASSIGNED SHALL BE FREE AND CLEAR OF ANY OTHER LIENS GRANTED BY OR ON BEHALF OF
THE COLLATERAL AGENT AND THE SECURED PARTIES.

 

9.7                               Cash Proceeds; Deposit Accounts.   (a)  If any
Event of Default shall have occurred and be continuing, in addition to the
rights of the Collateral Agent specified in Section 6.5 with respect to payments
of Receivables, upon the Collateral Agent giving notice to the applicable
Grantor (other than in the case of an Event of Default under Sections 8.1(f) and
8.1(g) of the Credit Agreement), all proceeds of any Collateral received by any
Grantor consisting of cash, checks and other near-cash items (collectively,
“Cash Proceeds”) shall be held by such Grantor in trust for the Collateral
Agent, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Collateral
Agent, if required) and held by the Collateral Agent in the Collateral Account
to the extent required to pay Secured Obligations due and payable.  Any Cash
Proceeds received by the Collateral Agent (whether from a Grantor or otherwise)
shall be applied by the Collateral Agent against the Secured Obligations then
due and owing.

 

(b)  If any Event of Default shall have occurred and be continuing, the
Collateral Agent may, upon giving notices to the applicable Grantor (other than
in the case of an Event of Default under Sections 8.1(f) and 8.1(g) of the
Credit Agreement), apply the balance from any Deposit Account or instruct the
bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Collateral Agent to be applied by
the Collateral Agent against the Secured Obligations then due and owing.

 


SECTION 10.                     COLLATERAL AGENT.


 

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders (the “Majority Holders”) of a majority of the aggregate
“settlement amount” as defined in the Hedge Agreements (or, with respect to any
Hedge Agreement that has been terminated in accordance with its terms, the
amount then due and payable (exclusive of expenses and similar payments but
including any early termination payments then due) under such Hedge Agreement)
under all Hedge Agreements.  For purposes of the foregoing sentence, settlement
amount for any Hedge that has not been terminated shall be the settlement amount
as of the last Business Day of the month preceding any date of determination and
shall be calculated by the appropriate swap counterparties and reported to the
Collateral Agent upon request; provided any Hedge Agreement with a settlement
amount that is a negative number shall be disregarded for purposes of
determining the Majority Holders.  In furtherance of the foregoing provisions of
this

 

30

--------------------------------------------------------------------------------


 

Section, each Secured Party, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of Secured Parties in accordance with the terms of this Section.   The
provisions of the Credit Agreement relating to the Collateral Agent including,
without limitation, the provisions relating to resignation of the Collateral
Agent and the powers and duties and immunities of the Collateral Agent are
incorporated herein by this reference and shall survive any termination of the
Credit Agreement.

 


SECTION 11.                     CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than contingent obligations), the cancellation or termination
of the Commitments and the cancellation or expiration of all outstanding Letters
of Credit (unless a Letter of Credit Backstop is in place), be binding upon each
Grantor, its successors and assigns, and inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and its successors and permitted assigns.  Without limiting the generality
of the foregoing, but subject to the terms of the Credit Agreement, any Lender
may assign or otherwise transfer any Loans held by it to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise.  Upon the payment in full of all
Secured Obligations (other than contingent obligations), the cancellation or
termination of the Commitments and the cancellation or expiration of all
outstanding Letters of Credit (unless a Letter of Credit Backstop is in place),
the security interest granted hereby shall automatically terminate hereunder and
of record and, subject to the Intercreditor Agreement, all rights to the
Collateral shall revert to Grantors.  Upon any such termination the Collateral
Agent shall, at Grantors’ expense, execute and deliver to Grantors or otherwise
authorize the filing of such documents as Grantors shall reasonably request,
including financing statement amendments to evidence such termination.  Upon any
disposition of property permitted by the Credit Agreement, the Liens granted
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person.  The Collateral Agent shall, at Grantor’s expense, execute
and deliver or otherwise authorize the filing of such documents as Grantors
shall reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

 


SECTION 12.                     STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own
property.  Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise.  If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause

 

31

--------------------------------------------------------------------------------


 

performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor under
Section 10.2 of the Credit Agreement.

 


SECTION 13.                     MISCELLANEOUS.


 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement.  No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege.  All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available.  In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.  This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns.  No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder.  This Agreement and the other Credit
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof.  Accordingly,
the Credit Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.  This Agreement may be executed
in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of an executed
signature page to this Agreement by facsimile or electronic transmission (in
.pdf format) shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

 

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE

 

32

--------------------------------------------------------------------------------


 

INCORPORATED HEREIN BY THIS REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY
TERMINATION OF THE CREDIT AGREEMENT.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

/s/ Samuel K. Cotterell

 

Name:   Samuel K. Cotterell

 

Title: Vice President

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

/s/ Samuel K. Cotterell

 

Name:   Samuel K. Cotterell

 

Title: Vice President

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

 

 

By:

 

/s/ Samuel K. Cotterell

 

Name:   Samuel K. Cotterell

 

Title: Vice President

 

34

--------------------------------------------------------------------------------


 

 

BOISE WHITE PAPER, L.L.C.

 

BOISE PACKAGING & NEWSPRINT,
L.L.C.

 

BOISE CASCADE TRANSPORTATION
HOLDINGS CORP.

 

BOISE WHITE PAPER SALES CORP.

 

BOISE WHITE PAPER HOLDINGS CORP.

 

INTERNATIONAL FALLS POWER
COMPANY

 

MINNESOTA, DAKOTA & WESTERN
RAILWAY COMPANY

 

BEMIS CORPORATION

 

BC CHINA CORPORATION

 

B C T, INC.,

 

as Grantors:

 

 

 

By:

 

/s/ Samuel K. Cotterell

 

Name:   Samuel K. Cotterell

 

Title: Vice President

 

35

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Collateral Agent

 

 

 

 

 

By:

 

/s/ Tom Connolly

 

Title:     Authorized Signatory

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 5.1
TO PLEDGE AND SECURITY AGREEMENT

 

GENERAL INFORMATION

 

(A)                             Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business and
Organizational Identification Number of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Sole Place of
Business

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                              Other Names (including any Trade Name or
Fictitious Business Name) under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                              Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business and Corporate Structure within
the past year:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                             Agreements pursuant to which any Grantor is
bound as debtor within the last year:

 

Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.                                         INVESTMENT RELATED PROPERTY

 

(A)                              Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par Value

 

No. of
Pledged
Stock

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Limited
Liability
Company

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No. of Pledged
Units

 

Percentage of
Outstanding
LLC Interests of
the Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests (e.g.,
general or
limited)

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Partnership
Interests of the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Trust Interests:

 

Grantor

 

Trust

 

Class of Trust
Interests

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Trust Interests
of the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal
Balance

 

Issue Date

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2-1

--------------------------------------------------------------------------------


 

Securities Accounts:

 

Grantor

 

Share of Securities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodities Accounts:

 

Grantor

 

Name of Commodities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.  INTELLECTUAL PROPERTY

 

(A)                              Copyrights

 

Grantor

 

Description of Copyright

 

Registration Number
(if any)

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                                 Copyright Licenses

 

Grantor

 

Description of Copyright
License

 

Registration Number (if
any) of underlying
Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                                Patents

 

Grantor

 

Description of Patent

 

Registration Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2-2

--------------------------------------------------------------------------------


 

(D)                               Patent Licenses

 

Grantor

 

Description of Patent
License

 

Registration Number of
underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)                                 Trademarks

 

Grantor

 

Description of Trademark

 

Registration Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)                                 Trademark Licenses

 

Grantor

 

Description of Trademark
License

 

Registration Number of
underlying Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)                                Trade Secret Licenses

 

III.                                 COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV.                                LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2-3

--------------------------------------------------------------------------------


 

V.                                    WAREHOUSEMAN, BAILEES AND OTHER THIRD
PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.                                TIMBER

 

Grantor

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2-4

--------------------------------------------------------------------------------


 

 

SCHEDULE 5.4 TO

 

PLEDGE AND SECURITY AGREEMENT

 

FINANCING STATEMENTS:

 

Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

5.4-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

 

Grantor

 

Location of Equipment and Inventory

 

 

 

 

 

 

 

 

 

 

5.5-1

--------------------------------------------------------------------------------


 

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement (First Lien), dated as of February 22, 2008 (as it
may be from time to time amended, restated, modified or supplemented, the
“Security Agreement”), among Aldabra Holding Sub LLC, a Delaware limited
liability company, Aldabra Sub LLC, a Delaware limited liability company, to be
merged with and into Boise Paper Holdings, L.L.C., a Delaware limited liability
company, the other Grantors named therein, and Goldman Sachs Credit Partners
L.P., as the Collateral Agent.  Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.

 

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located.  Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely in all material
respects set forth the additional information required to be provided pursuant
to the Security Agreement and hereby agrees that such Supplements to Schedules
shall constitute part of the Schedules to the Security Agreement.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

Name:

 

Title:

 

B-1

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

GENERAL INFORMATION

 

(A)                              Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business and
Organizational Identification Number of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Sole Place of
Business

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                                Other Names (including any Trade Name or
Fictitious Business Name) under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                                Changes in Name, Jurisdiction of
Organization, Chief Executive Office or Sole Place of Business and Corporate
Structure within the past year:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Agreements pursuant to which any Grantor is
bound as debtor within the past year:

 

Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.                                         INVESTMENT RELATED PROPERTY

 

(A)                              Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class 
of Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par Value

 

No. of
Pledged
Stock

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Limited
Liability
Company

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No. of Pledged
Units

 

Percentage of
Outstanding
LLC Interests of
the Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests (e.g.,
general or limited)

 

Certificated
(Y/N)

 

Certificate No.
 (if any)

 

Percentage of
Outstanding
Partnership
Interests of the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Trust Interests:

 

Grantor

 

Trust

 

Class of Trust
Interests

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Trust Interests
of the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal
Balance

 

Issue Date

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

Securities Account:

 

Grantor

 

Share of Securities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodities Accounts:

 

Grantor

 

Name of Commodities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.  INTELLECTUAL PROPERTY

 

(A)                              Copyrights

 

Grantor

 

Description of Copyright

 

Registration Number (if
any)

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                                Copyright Licenses

 

Grantor

 

Description of Copyright
License

 

Registration Number (if
any) of underlying
Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                                Patents

 

Grantor

 

Description of Patent

 

Registration Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

(D)                               Patent Licenses

 

Grantor

 

Description of Patent
License

 

Registration Number of
underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)                                 Trademarks

 

Grantor

 

Description of Trademark

 

Registration Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)                                 Trademark Licenses

 

Grantor

 

Description of Trademark
License

 

Registration Number of
underlying Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)                                Trade Secret Licenses

 

III.                                 COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV.                                LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.                                    WAREHOUSEMAN, BAILEES AND OTHER THIRD
PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-5

--------------------------------------------------------------------------------


 

VI.                                TIMBER

 

Grantor

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-6

--------------------------------------------------------------------------------


 

 

SUPPLEMENT TO SCHEDULE 5.4 TO

 

PLEDGE AND SECURITY AGREEMENT

 

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-7

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

 

Name of Grantor

 

Location of Equipment and Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-8

--------------------------------------------------------------------------------


 

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

 

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

This Uncertificated Securities Control Agreement dated as of
[                  ], 20[   ] (the “Agreement”) among [                       ]
(the “Pledgor”), Goldman Sachs Credit Partners L.P., as collateral agent for the
Secured Parties under the First Lien Security Agreement (as defined herein) (the
“First Lien Collateral Agent”), Lehman Commercial Paper Inc., as collateral
agent for the Secured Parties referred to in the Second Lien Security Agreement
(as defined herein) (the “Second Lien Collateral Agent” and, together with the
First Lien Collateral Agent, the “Collateral Agents”) and [                  ],
a [              ] [corporation] (the “Issuer”) is delivered pursuant to
(i) Section 4.2 of the Pledge and Security Agreement (First Lien) (as amended,
supplemented or otherwise modified from time to time, the “First Lien Security
Agreement”) dated as of February 22, 2008 among Aldabra Holding Sub LLC, a
Delaware limited liability company, Aldabra Sub LLC, a Delaware limited
liability company, to be merged with and into Boise Paper Holdings, L.L.C., a
Delaware limited liability company, the other Grantors party thereto and the
First Lien Collateral Agent, and (ii) Section 4.2 of the Pledge and Security
Agreement (Second Lien) (as amended, supplemented or otherwise modified from
time to time, the “Second Lien Security Agreement”) dated as of February 22,
2008 among Aldabra Holding Sub LLC, Aldabra Sub LLC, Boise Paper Holdings,
L.L.C., the other Grantors party thereto and the Second Lien Collateral Agent. 
Capitalized terms used but not defined herein shall have the meaning assigned in
the First Lien Security Agreement.  All references herein to the “UCC” shall
mean the Uniform Commercial Code as in effect in the State of New York.

 

Section 1.  Registered Ownership of Shares.  The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of
[                  ] shares of the Issuer’s [common] stock (the “Pledged
Shares”) and the Issuer shall not change the registered owner of the Pledged
Shares without the prior written consent of the First Lien Collateral Agent (or,
if the First Lien Collateral Agent has delivered a Notice of Termination (as
defined below), the Second Lien Collateral Agent).

 

Section 2.  Instructions.  If at any time the Issuer shall receive instructions
originated by the First Lien Collateral Agent or the Second Lien Collateral
Agent (with, until the First Lien Collateral Agent shall have delivered to the
Issuer a Notice of Termination, the consent of the First Lien Collateral Agent)
relating to the Pledged Shares, the Issuer shall comply with such instructions
without further consent by the Pledgor or any other person.  The Collateral
Agents hereby agree that it shall not give any instructions relating to the
Pledged Shares unless an Event of Default has occurred and is continuing.

 

Section 3.  Additional Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to the Collateral Agents:

 

(a)  It has not entered into, and until the termination of this Agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and

 

B-9

--------------------------------------------------------------------------------


 

(b)  It has not entered into, and until the termination of this Agreement will
not enter into, any agreement with the Pledgor or the Collateral Agents
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.

 

(c)  Except for the claims and interest of the Collateral Agents and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares.  If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly upon obtaining notice thereof notify the Collateral Agents and the
Pledgor thereof.

 

(d)  This Agreement is the valid and legally binding obligation of the Issuer.

 

Section 4.  Choice of Law.  This Agreement shall be governed by the laws of the
State of New York.

 

Section 5.  Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement (except
for the Credit Agreement and other Credit Documents) now existing or hereafter
entered into, the terms of this Agreement shall prevail.  No amendment or
modification of this Agreement or waiver of any right hereunder shall be binding
on any party hereto unless it is in writing and is signed by all of the parties
hereto.

 

Section 6.  Voting Rights.  Until such time as the Collateral Agents shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.  The Collateral Agent hereby agrees not to give any
such instruction unless an Event of Default has occurred and is continuing.

 

Section 7.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agents may assign their
rights hereunder only (i) with the express written consent of the Issuer and
(ii) by sending written notice of such assignment to the Pledgor.

 

Section 8.  Indemnification of Issuer.  The Pledgor and the Collateral Agents
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agents arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence, willful misconduct, bad
faith or material breach of this Agreement and (b) the Pledgor, its successors
and assigns shall at all times indemnify and save harmless the Issuer from and
against any and all claims, actions and suits of others arising out of the terms
of this Agreement or the compliance of the Issuer with the terms hereof, except
to the extent that such arises from the Issuer’s negligence, willful misconduct,
bad faith or material breach of this Agreement, and from and against any and all
liabilities, actual losses, damages, reasonable, out-of-pocket costs and
expenses, charges, reasonable counsel fees and other expenses of every nature
and character arising by reason of the same, until the termination of this
Agreement.

 

Section 9.  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or

 

B-10

--------------------------------------------------------------------------------


 

registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

 

Pledgor:                                                                                                   
[Name and Address of Pledgor]
Attention: [                  ]
Telecopier: [                  ]

 

First Lien

Collateral Agent:                                                      Goldman
Sachs Credit Partners, L.P.

c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention:  Andrew Caditz
Telecopier:  (212) 428-1243 
Email: gsd.link@gs.com

 

with a copy to:

 

Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York  10004
Attention:  Rob Schatzman
Telecopier:  (212) 902-3000

 

Second Lien

Collateral Agent:                                                      Lehman
Commercial Paper Inc.

745 Seventh Avenue

New York, NY 10019
Attention: Maritza Ospina
Telecopier:  (646) 758-4648

 

Issuer:                                                                                                           
[Insert Name and Address of Issuer]
Attention: [                  ]
Telecopier: [                  ]

 

Any party may change its address for notices in the manner set forth above.

 

Section 10.  Termination.  The obligations of the Issuer to the First Lien
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the First Lien Collateral Agent in the Pledged Shares has
been terminated pursuant to the terms of the First Lien Security Agreement.  
The First Lien Collateral Agent shall notify the Issuer of such termination in
writing.  The obligations of the Issuer to the Second Lien Collateral Agent
pursuant to this Agreement shall continue in effect until the security interest
of the Second Lien Collateral Agent in the Pledged Shares has been terminated
pursuant to the terms of the Second Lien Security Agreement.  The Second Lien
Collateral Agent shall notify the Issuer of such termination in writing.  Each
Collateral Agent agrees to provide Notice of Termination (“Notice of
Termination”) in substantially the form of Exhibit A hereto to the Issuer upon
the request of the Pledgor on or after the termination of the applicable
Collateral Agent’s security interest in the Pledged Shares pursuant to the terms
of the applicable Security Agreement.  The termination of this Agreement shall
not terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.

 

B-11

--------------------------------------------------------------------------------


 

Section 11.  Intercreditor Agreement.  The terms and conditions of this
Agreement and the lien and security interest granted to the Collateral Agents
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agents hereunder are subject to the terms and conditions of the
Intercreditor Agreement in all respects.  In the event of any conflict between
the terms and conditions of this Agreement and the terms and conditions of the
Intercreditor Agreement, such conflict shall be resolved in accordance with
Section 8.1 of the Intercreditor Agreement.

 

Section 12.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed signature page to this Agreement by
facsimile, Adobe .pdf file or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

 

[NAME OF PLEDGOR],

 

as Pledgor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS
L.P.,

 

as First Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Second Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF ISSUER],

 

as Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

B-12

--------------------------------------------------------------------------------


 

Exhibit A

 

[Letterhead of First Lien Collateral Agent/ Second Lien Collateral Agent]

 

[Date]

 

[Name and Address of Issuer]
Attention: [                               ]

 

Re:  Termination of Uncertificated Securities Control Agreement

 

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”), [First Lien Collateral Agent/
Second Lien Collateral Agent] and the undersigned (a copy of which is attached)
is terminated and you have no further obligations to the undersigned pursuant to
such Agreement.  Notwithstanding any previous instructions to you, you are
hereby instructed to accept all future directions with respect to Pledged Shares
(as defined in the Agreement) from the Pledgor.  [IF THE AGREEMENT IS TO REMAIN
IN EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/ SECOND LIEN
COLLATERAL AGENT, ADD: Note however, that the Agreement remains in effect with
respect to the First Lien Collateral Agent/ Second Lien Collateral Agent.] [IF
THE AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD: Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to the Pledged Shares from the Pledgor.]   This notice
terminates any obligations you may have to the undersigned with respect to the
Pledged Shares, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to the Pledgor pursuant to any other
agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.

 

 

Very truly yours,
[Goldman Sachs Credit Partners L.P., as First
Lien Collateral Agent] [Lehman Commercial
Paper, Inc., as Second Lien Collateral Agent]

 

 

 

By:

 

 

Name:

 

Title:

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

 

SECURITIES ACCOUNT CONTROL AGREEMENT

 

This Securities Account Control Agreement dated as of [                  ],
20[   ] (this “Agreement”) among [                                    ] (the
“Debtor”), Goldman Sachs Credit Partners L.P., as collateral agent for the
Secured Parties referred to in the First Lien Security Agreement (as defined
herein) (the “First Lien Collateral Agent”), Lehman Commercial Paper Inc., as
collateral agent for the Secured Parties referred to in the Second Lien Security
Agreement (as defined herein) (the “Second Lien Collateral Agent” and, together
with the First Lien Collateral Agent, the “Collateral Agents”) and
[                                  ], in its capacity as a “securities
intermediary” as defined in Section 8-102 of the UCC (in such capacity, the
“Securities Intermediary”) is delivered pursuant to (i) Section 4.2 of the
Pledge and Security Agreement (First Lien) (as amended, supplemented or
otherwise modified from time to time, the “First Lien Security Agreement”),
dated as of February 22, 2008 among Aldabra Holding Sub LLC, a Delaware limited
liability company, Aldabra Sub LLC, a Delaware limited liability company, to be
merged with and into Boise Paper Holdings, L.L.C., a Delaware limited liability
company, the other Grantors party thereto and the First Lien Collateral Agent,
and (ii) Section 4.2 of the Pledge and Security Agreement (Second Lien) (as
amended, supplemented or otherwise modified from time to time, the “Second Lien
Security Agreement” and, together with the First Lien Security Agreement, the
“Security Agreements”), dated as of February 22, 2008 among Aldabra Holding Sub
LLC, Aldabra Sub LLC, Boise Paper Holdings, L.L.C., the other Grantors party
thereto and the Second Lien Collateral Agent.  Capitalized terms used but not
defined herein shall have the meaning assigned thereto in the First Lien
Security Agreement.   All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

 

Section 1.  Establishment of Securities Account.  The Securities Intermediary
hereby confirms and agrees that:

 

(a)           The Securities Intermediary has established account number
[IDENTIFY ACCOUNT NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such
account and any successor account, the “Securities Account”) and the Securities
Intermediary shall not change the name or account number of the Securities
Account without the prior written consent of the First Lien  Collateral Agent
(or, if the First Lien Collateral Agent has delivered a Notice of Termination
(as defined below), the Second Lien Collateral Agent);

 

(b)           All securities or other property underlying any financial assets
credited to the Securities Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to the Securities
Account be registered in the name of the Debtor, payable to the order of the
Debtor or specially indorsed to the Debtor except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank;

 

(c)           All property delivered to the Securities Intermediary pursuant to
the Security Agreement will be promptly credited to the Securities Account; and

 

C-1

--------------------------------------------------------------------------------


 

(d)           The Securities Account is a “securities account” within the
meaning of Section 8-501 of the UCC and the Securities Intermediary is a
“securities intermediary” within the meaning of Section 8-102 of the UCC.

 

Section 2.  “Financial Assets” Election.  The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any 
investment property, financial asset, security, instrument, general intangible
or cash) credited to the Securities Account shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the UCC.

 

Section 3.  Control of the Securities Account.  If at any time the Securities
Intermediary shall receive any order or direction from the First Lien Collateral
Agent or the Second Lien Collateral Agent (with, until the First Lien Collateral
Agent shall have delivered to the Securities Intermediary a Notice of
Termination, the consent of the First Lien Collateral Agent) directing transfer
or redemption of any financial asset relating to the Securities Account and all
securities entitlements therein, the Securities Intermediary shall comply with
such entitlement order or direction without further consent by the Debtor or any
other person.  If the Debtor is otherwise entitled to issue entitlement orders
and such orders conflict with any entitlement order  or direction issued by
either Collateral Agent, the Securities Intermediary shall follow the orders
issued by the applicable Collateral Agent.  In the event the Securities
Intermediary receives conflicting orders  or directions from the First Lien
Collateral Agent and the Second Lien Collateral Agent, the Second Lien
Collateral Agent hereby expressly instructs the Securities Intermediary to
follow the orders and directions originated by the First Lien Collateral Agent.

 

Section 4.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agents.  The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agents (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

 

Section 5.  Choice of Law.  This Agreement and the Securities Account shall each
be governed by the laws of the State of New York.  Regardless of any provision
in any other agreement, for purposes of the UCC, New York shall be deemed to be
the Securities Intermediary’s jurisdiction (within the meaning of Section 8-110
of the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.

 

Section 6.  Conflict with Other Agreements.

 

(a)           In the event of any conflict between this Agreement (or any
portion thereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail;

 

C-2

--------------------------------------------------------------------------------


 

(b)           No amendment or modification of this Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto;

 

(c)           The Securities Intermediary hereby confirms and agrees that:

 

(i)  There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;

 

(ii)  It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and

 

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Collateral Agents
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 3 hereof.

 

Section 7.  Adverse Claims.  Except for the claims and interest of the
Collateral Agents and of the Debtor in the Securities Account, the Securities
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any “financial asset” (as defined in Section 8-102(a) of the UCC)
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Securities Account or in any financial asset
carried therein, the Securities Intermediary will promptly notify the Collateral
Agents and the Debtor thereof.

 

Section 8.  Maintenance of Securities Account.  In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders
and directions as agreed in Section 3 hereof, the Securities Intermediary agrees
to maintain the Securities Account as follows:

 

(a)           Notice of Sole Control.  If at any time the First Lien Collateral
Agent or the Second Lien Collateral Agent (with, until the First Lien Collateral
Agent shall have delivered to the Securities Intermediary a Notice of
Termination, the consent of the First Lien Collateral Agent) delivers to the
Securities Intermediary a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Securities Intermediary agrees that after receipt
of such notice, it will take all instruction with respect to the Securities
Account solely from such Collateral Agent until further notice from such
Collateral Agent.

 

(b)           Voting Rights.  Until such time as the Securities Intermediary
receives a Notice of Sole Control pursuant to subsection (a) of this Section 8,
the Debtor shall direct the Securities Intermediary with respect to the voting
of any financial assets credited to the Securities Account or any other
direction or entitlement order with respect thereto.

 

(c)           Permitted Investments.  Until such time as the Securities
Intermediary receives a Notice of Sole Control signed by the First Lien
Collateral Agent or the Second Lien Collateral Agent (with, until the First Lien
Collateral Agent shall have delivered to the Securities Intermediary a Notice of
Termination, the consent of the First Lien Collateral Agent), the Debtor

 

C-3

--------------------------------------------------------------------------------


 

shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account.

 

(d)           Statements and Confirmations.  The Securities Intermediary will
promptly send copies of all statements, confirmations and other correspondence
concerning the Securities Account and/or any financial assets credited thereto
simultaneously to each of the Debtor and the Collateral Agents at the address
for each set forth in Section 12 of this Agreement.

 

(e)           Tax Reporting.  All items of income, gain, expense and loss
recognized in the Securities Account shall be reported to the Internal Revenue
Service and all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.

 

Section 9.  Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby makes the following
representations, warranties and covenants:

 

(a)           The Securities Account has been established as set forth in
Section 1 above and such Securities Account will be maintained in the manner set
forth herein until termination of this Agreement; and

 

(b)           This Agreement is the valid and legally binding obligation of the
Securities Intermediary.

 

Section 10  Indemnification of Securities Intermediary.  The Debtor and the
Collateral Agents hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agents arising
from the terms of this Agreement and the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such liabilities
arise from the Securities Intermediary’s negligence, willful misconduct, bad
faith or material breach of this Agreement and (b) the Debtor, its successors
and assigns shall at all times indemnify and save harmless the Securities
Intermediary from and against any and all claims, actions and suits of others
arising out of the terms of this Agreement or the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such arises from
the Securities Intermediary’s negligence, willful misconduct, bad faith or
material breach of this Agreement, and from and against any and all liabilities,
actual losses, damages, reasonable, out-of-pocket costs and expenses, charges,
reasonable counsel fees and other expenses of every nature and character arising
by reason of the same, until the termination of this Agreement.

 

Section 11.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agents may assign their
rights hereunder only (i) with the express written consent of the Securities
Intermediary and (ii) by sending written notice of such assignment to the
Debtor.

 

Section 12.  Notices.   Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

C-4

--------------------------------------------------------------------------------


 

Debtor:                                                                                                       
[Name and Address of Debtor]
Attention: [                               ]
Telecopier: [                               ]

 

First Lien

Collateral Agent:                                                      Goldman
Sachs Credit Partners, L.P.

c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention:  Andrew Caditz
Telecopier:  (212) 428-1243 
Email: gsd.link@gs.com

 

with a copy to:

 

 Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York  10004
Attention:  Rob Schatzman
Telecopier:  (212) 902-3000

 

Second Lien

Collateral Agent:                                                      Lehman
Commercial Paper Inc.

745 Seventh Avenue

New York, NY 10019
Attention: Maritza Ospina
Telecopier:  (646) 758-4648

 

Securities Intermediary:                   [Name and Address of Securities
Intermediary]
Attention: [                               ]
Telecopier: [                               ]

 

Any party may change its address for notices in the manner set forth above.

 

Section 13.  Termination.  The obligations of the Securities Intermediary to the
First Lien Collateral Agent pursuant to this Agreement shall continue in effect
until the security interest of the First Lien Collateral Agent in the Securities
Account has been terminated pursuant to the terms of the First Lien Security
Agreement.  The First Lien Collateral Agent shall notify the Securities
Intermediary of such termination in writing.  The obligations of the Securities
Intermediary to the Second Lien Collateral Agent pursuant to this Agreement
shall continue in effect until the security interest of the Second Lien
Collateral Agent in the Securities Account has been terminated pursuant to the
terms of the Second Lien Security Agreement. The Second Lien Collateral Agent
shall notify the Securities Intermediary of such termination in writing.  Each
Collateral Agent agrees to provide Notice of Termination (“Notice of
Termination”) in substantially the form of Exhibit C hereto to the Securities
Intermediary upon the request of the Debtor on or after the termination of the
applicable Collateral Agent’s security interest in the Securities Account
pursuant to the terms of the applicable Security Agreement.  The termination of
this Agreement shall not terminate the Securities Account or alter the
obligations of the Securities Intermediary to the Debtor pursuant to any other
agreement with respect to the Securities Account.

 

C-5

--------------------------------------------------------------------------------


 

Section 14.  Intercreditor Agreement.  The terms and conditions of this
Agreement and the lien and security interest granted to the Collateral Agents
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agents hereunder are subject to the terms and conditions of the
Intercreditor Agreement in all respects.  In the event of any conflict between
the terms and conditions of this Agreement and the terms and conditions of the
Intercreditor Agreement, such conflict shall be resolved in accordance with
Section 8.1 of the Intercreditor Agreement.

 

Section 15.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed signature page to this Agreement by
facsimile, Adobe .pdf file or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

C-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

 

 

[DEBTOR],

 

as Debtor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS
L.P.,

 

as First Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Second Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF SECURITIES
INTERMEDIARY],

 

as Securities Intermediary

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

C-7

--------------------------------------------------------------------------------


 

EXHIBIT A

TO SECURITIES ACCOUNT CONTROL AGREEMENT

 

[Letterhead of the First Lien Collateral Agent/ Second Lien Collateral Agent]

 

[Date]

 

[Name and Address of Securities Intermediary]
Attention: [                             ]

 

Re:  Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in the Securities Account Control Agreement dated as of
[          ], 20[   ] among [Name of Debtor] (the “Debtor”), you, [First Lien
Collateral Agent/ Second Lien Collateral Agent] and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over
securities account number [                    ] (the “Securities Account”) and
all financial assets credited thereto.  You are hereby instructed not to accept
any direction, instructions or entitlement orders with respect to the Securities
Account or the financial assets credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

 

Very truly yours,
[Goldman Sachs Credit Partners L.P., as First
Lien Collateral Agent] [Lehman Commercial
Paper, Inc., as Second Lien Collateral Agent]

 

 

 

By:

 

 

Name:

 

Title:

 

cc:  [Name of Debtor]

 

C-8

--------------------------------------------------------------------------------


 

EXHIBIT C
TO SECURITIES ACCOUNT CONTROL AGREEMENT

 

[Letterhead of First Lien Collateral Agent/ Second Lien Collateral Agent]

 

 [Date]

 

[Name and Address of Securities Intermediary]
Attention: [                        ]

 

Re:  Termination of Securities Account Control Agreement

 

You are hereby notified that the Securities Account Control Agreement dated as
of [          ], 20[   ] among you, [Name of Debtor] (the “Debtor”), [First Lien
Collateral Agent/ Second Lien Collateral Agent] and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement.  [IF THE CONTROL AGREEMENT IS TO REMAIN
IN EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/ SECOND LIEN
COLLATERAL AGENT, ADD: Note however, that the Control Agreement remains in
effect with respect to the First Lien Collateral Agent/ Second Lien Collateral
Agent.] [IF THE CONTROL AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD:
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account
number(s) [                      ] from the Debtor.]  This notice terminates any
obligations you may have to the undersigned with respect to such accounts,
however nothing contained in this notice shall alter any obligations which you
may otherwise owe to the Debtor pursuant to any other agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

 

Very truly yours,
[Goldman Sachs Credit Partners L.P., as First
Lien Collateral Agent] [Lehman Commercial
Paper, Inc., as Second Lien Collateral Agent]

 

 

 

By:

 

 

Name:

 

Title:

 

C-9

--------------------------------------------------------------------------------


 

EXHIBIT D
TO PLEDGE AND SECURITY AGREEMENT

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

This Deposit Account Control Agreement dated as of [              ], 20[   ]
(this “Agreement”) among [                 ] (the “Debtor”), Goldman Sachs
Credit Partners L.P., as collateral agent for the Secured Parties referred to in
the First Lien Security Agreement (as defined herein) (the “First Lien
Collateral Agent”), Lehman Commercial Paper Inc., as collateral agent for the
Secured Parties referred to in the Second Lien Security Agreement (as defined
herein) (the “Second Lien Collateral Agent” and, together with the First Lien
Collateral Agent, the “Collateral Agents”) and [                   ], in its
capacity as a “bank” as defined in Section 9-102 of the UCC (in such capacity,
the “Financial Institution”) is delivered pursuant to (i) Section 4.2 of the
Pledge and Security Agreement (First Lien) (as amended, supplemented or
otherwise modified from time to time, the “First Lien Security Agreement”),
dated as of February 22, 2008 among Aldabra Holding Sub LLC, a Delaware limited
liability company, Aldabra Sub LLC, a Delaware limited liability company, to be
merged with and into Boise Paper Holdings, L.L.C., a Delaware limited liability
company, the other Grantors party thereto and the First Lien Collateral Agent,
and (ii) Section 4.2 of the Pledge and Security Agreement (Second Lien) (as
amended, supplemented or otherwise modified from time to time, the “Second Lien
Security Agreement” and, together with the First Lien Security Agreement, the
“Security Agreements”), dated as of February 22, 2008 among Aldabra Holding Sub
LLC, Aldabra Sub LLC, Boise Paper Holdings, L.L.C., the other Grantors party
thereto and the Second Lien Collateral Agent.  Capitalized terms used but not
defined herein shall have the meaning assigned thereto in the First Lien
Security Agreement.  All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

 

Section 1.  Establishment of Deposit Account.  The Financial Institution hereby
confirms and agrees that:

 

(a)  The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of the First Lien Collateral Agent (or, if the First Lien
Collateral Agent has delivered a Notice of Termination (as defined below), the
Second Lien Collateral Agent) and, prior to delivery of a Notice of Sole Control
in substantially the form set forth in Exhibit A hereto, the Debtor; and

 

(b)  The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC and the bank is a “Bank” within the meaning of
Section 9-102 of the UCC.

 

Section 2.  Control of the Deposit Account.  If at any time the Financial
Institution shall receive any instructions or directions originated by the First
Lien Collateral Agent or the Second Lien Collateral Agent (with, until the First
Lien Collateral Agent shall have delivered to the Financial Institution a Notice
of Termination, the consent of the First Lien Collateral Agent) directing the
disposition of funds in the Deposit Account, the Financial Institution shall
comply with such instructions or directions without further consent by the
Debtor or any other person.  The Financial Institution hereby acknowledges that
it has received notice of the security interests of the Collateral Agents in the
Deposit Account and hereby acknowledges and consents to such liens.  If the
Debtor is otherwise entitled to issue instructions and such instructions
conflict with

 

E-10

--------------------------------------------------------------------------------


 

any instructions issued by either Collateral Agent, the Financial Institution
shall follow the instructions issued by the applicable Collateral Agent.  In the
event the Financial Institution receives conflicting instructions or directions
from the First Lien Collateral Agent and the Second Lien Collateral Agent, the
Second Lien Collateral Agent hereby expressly instructs the Financial
Institution to follow the instructions or directions issued by the First Lien
Collateral Agent.

 

Section 3.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral
Agents.  Money and other items credited to the Deposit Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
person other than the Collateral Agents (except that the Financial Institution
may set off (i) all amounts due to the Financial Institution in respect of
customary fees and expenses for the routine maintenance and operation of the
Deposit Account and (ii) the face amount of any checks which have been credited
to such Deposit Account but are subsequently returned unpaid because of
uncollected or insufficient funds).

 

Section 4.  Choice of Law.  This Agreement and the Deposit Account shall each be
governed by the laws of the State of New York.  Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.

 

Section 5.  Conflict with Other Agreements.

 

(a)  In the event of any conflict between this Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail;

 

(b)  No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and

 

(c)  The Financial Institution hereby confirms and agrees that:

 

(i)            There are no other agreements entered into between the Financial
Institution and the Debtor with respect to the Deposit Account [other than
                 ]; and

 

(ii)           It has not entered into, and until the termination of this
Agreement, will not enter into, any agreement with any other person relating the
Deposit Account and/or any funds credited thereto pursuant to which it has
agreed to comply with instructions originated by such persons as contemplated by
Section 9-104 of the UCC.

 

Section 6.  Adverse Claims.  Except for the claims and interest of the
Collateral Agents and the Debtor, the Financial Institution does not know of any
liens, claims or encumbrances relating to the Deposit Account.  If any person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agents and the Debtor thereof.

 

E-11

--------------------------------------------------------------------------------


 

Section 7.  Maintenance of Deposit Account.  In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions or directions
as set forth in Section 2 hereof, the Financial Institution agrees to maintain
the Deposit Account as follows:

 

(a)  Notice of Sole Control.  If at any time the First Lien Collateral Agent or
the Second Lien Collateral Agent (with, until the First Lien Collateral Agent
shall have delivered to the Financial Institution a Notice of Termination, the
consent of the First Lien Collateral Agent) delivers to the Financial
Institution a Notice of Sole Control in substantially the form set forth in
Exhibit A hereto, the Financial Institution agrees that after receipt of such
notice, it will take all instruction with respect to the Deposit Account solely
from such Collateral Agent until further notice from the Collateral Agent.

 

(b)  Statements and Confirmations.  The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agents
at the address for each set forth in Section 11 of this Agreement; and

 

(c)  Tax Reporting.  All interest, if any, relating to the Deposit Account,
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.

 

Section 8.   Representations, Warranties and Covenants of the Financial
Institution.  The Financial Institution hereby makes the following
representations, warranties and covenants:

 

(a)  The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and

 

(b)  This Agreement is the valid and legally binding obligation of the Financial
Institution.

 

Section 9.   Indemnification of Financial Institution.  The Debtor and the
Collateral Agents hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agents arising
from the terms of this Agreement and the compliance of the Financial Institution
with the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence, willful misconduct, bad faith or material
breach of this Agreement and (b) the Debtor, its successors and assigns shall at
all times indemnify and save harmless the Financial Institution from and against
any and all claims, actions and suits of others arising out of the terms of this
Agreement or the compliance of the Financial Institution with the terms hereof,
except to the extent that such arises from the Financial Institution’s
negligence, willful misconduct, bad faith or material breach of this Agreement,
and from and against any and all liabilities, actual losses, damages,
reasonable, out-of-pocket costs and expenses, charges, reasonable counsel fees
and other expenses of every nature and character arising by reason of the same,
until the termination of this Agreement.

 

Section 10.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agents may assign their
rights hereunder only (i) with the express written consent of the Financial
Institution and (ii) by sending written notice of such assignment to the Debtor.

 

E-12

--------------------------------------------------------------------------------


 

Section 11.  Notices.   Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Debtor:                                   [Name and Address of Debtor]
Attention: [                     ]
Telecopier: [                        ]

 

First Lien

Collateral Agent:                  Goldman Sachs Credit Partners, L.P.

c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention:  Andrew Caditz
Telecopier:  (212) 428-1243 
Email: gsd.link@gs.com

 

with a copy to:

 

 Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York  10004
Attention:  Rob Schatzman
Telecopier:  (212) 902-3000

 

Second Lien

Collateral Agent:                  Lehman Commercial Paper Inc.

745 Seventh Avenue

New York, NY 10019
Attention: Maritza Ospina
Telecopier:  (646) 758-4648

 

Financial Institution:           [Name and Address of Financial Institution]
Attention: [                          ]
Telecopier: [                            ]

 

Any party may change its address for notices in the manner set forth above.

 

Section 12.  Intercreditor Agreement.  The terms and conditions of this
Agreement and the lien and security interest granted to the Collateral Agents
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agents hereunder are subject to the terms and conditions of the
Intercreditor Agreement in all respects.  In the event of any conflict between
the terms and conditions of this Agreement and the terms and conditions of the
Intercreditor Agreement, such conflict shall be resolved in accordance with
Section 8.1 of the Intercreditor Agreement.

 

Section 13.  Termination.  The obligations of the Financial Institution to the
First Lien Collateral Agent pursuant to this Agreement shall continue in effect
until the security interest of the First Lien Collateral Agent in the Deposit
Account has been terminated pursuant to the terms

 

E-13

--------------------------------------------------------------------------------


 

of the First Lien Security Agreement and the First Lien Collateral Agent has
notified the Financial Institution of such termination in writing.  The
obligations of the Financial Institution to the Second Lien Collateral Agent
pursuant to this Agreement shall continue in effect until the security interest
of the Second Lien Collateral Agent in the Deposit Account has been terminated
pursuant to the terms of the Second Lien Security Agreement and the Second Lien
Collateral Agent has notified the Financial Institution of such termination in
writing.  Each Collateral Agent agrees to provide Notice of Termination in
substantially the form of Exhibit B hereto (a “Notice of Termination”) to the
Financial Institution upon the request of the Debtor on or after the termination
of the applicable Collateral Agent’s security interest in the Deposit Account
pursuant to the terms of the applicable Security Agreement.  The termination of
this Agreement shall not terminate the Deposit Account or alter the obligations
of the Financial Institution to the Debtor pursuant to any other agreement with
respect to the Deposit Account.

 

Section 14.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed signature page to this Agreement by
facsimile, Adobe .pdf file or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

 

 

 

[DEBTOR],

 

as Debtor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS
L.P.,

 

as First Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Second Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

E-14

--------------------------------------------------------------------------------


 

 

[NAME OF FINANCIAL INSTITUTION],
as Financial Institution

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A
TO DEPOSIT ACCOUNT CONTROL AGREEMENT

 

[Letterhead of First Lien Collateral Agent/ Second Lien Collateral Agent]

 

[Date]

 

[Name and Address of Financial Institution]
Attention: [                        ]

 

Re:  Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in the Deposit Account Control Agreement dated as of
[           ], 20[   ] among [Name of Debtor] (the “Debtor”), you, [First Lien
Collateral Agent/ Second Lien Collateral Agent] and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over deposit
account number [                   ] (the “Deposit Account”) and all financial
assets credited thereto.  You are hereby instructed not to accept any direction,
instructions or entitlement orders with respect to the Deposit Account or the
financial assets credited thereto from any person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

 

Very truly yours,
[Goldman Sachs Credit Partners L.P., as First
Lien Collateral Agent] [Lehman Commercial
Paper, Inc., as Second Lien Collateral Agent]

 

 

 

By:

 

 

Name:

 

Title:

 

cc:  [Name of Debtor]

 

E-15

--------------------------------------------------------------------------------


 

EXHIBIT B
TO DEPOSIT ACCOUNT CONTROL AGREEMENT

 

[Letterhead of the First Lien Collateral Agent/ Second Lien Collateral Agent]

 

[Date]

 

[Name and Address of Financial Institution]
Attention: [                          ]

 

Re:  Termination of Deposit Account Control Agreement

 

You are hereby notified that the Deposit Account Control Agreement dated as of
[                  ], 20[   ] among [Name of Debtor] (the “Debtor”), you, [First
Lien Collateral Agent/ Second Lien Collateral Agent] and the undersigned (a copy
of which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement.  [IF THE CONTROL AGREEMENT IS TO REMAIN
IN EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/ SECOND LIEN
COLLATERAL AGENT, ADD: Note however that the Control Agreement remains in effect
with respect to the First Lien Collateral Agent/ Second Lien Collateral Agent.]
[IF THE CONTROL AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD:
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account
number(s) [                          ] from the Debtor.]  This notice terminates
any obligations you may have to the undersigned with respect to such account,
however nothing contained in this notice shall alter any obligations which you
may otherwise owe to the Debtor pursuant to any other agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

 

Very truly yours,
[Goldman Sachs Credit Partners L.P., as First
Lien Collateral Agent] [Lehman Commercial
Paper, Inc., as Second Lien Collateral Agent]

 

 

 

By:

 

 

Name:

 

Title:

 

E-16

--------------------------------------------------------------------------------


 

EXHIBIT E
TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT (FIRST LIEN)

 

TRADEMARK SECURITY AGREEMENT (FIRST LIEN), dated as of           , 20    (as
amended, restated or otherwise modified from time to time, the “Trademark
Security Agreement”), by and among ALDABRA SUB LLC, a Delaware limited liability
company (to be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware
limited liability company, the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware
limited liability company (“Holdings”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (together with the Borrower and Holdings, collectively, the
“Grantors”), and GOLDMAN SACHS CREDIT PARTNERS L.P., in its capacity as
collateral agent for the Secured Parties (together with any successors and
assigns thereto in such capacity, the “Collateral Agent”).

 

Reference is made to the Pledge and Security Agreement (First Lien) dated as of
February 22, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent.  The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Goldman
Sachs Credit Partners L.P., as Administrative Agent.  The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  Accordingly, the parties hereto agree
as follows:

 

SECTION 1.           Defined Terms.  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement.  The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

 

SECTION 2.           Grant of Security Interest in Trademark Collateral.  As
security for the payment or performance in full of the Obligations, each
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby pledges and grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a lien and security interest in and to
all of such Grantor’s right, title and interest in, to and under the following
assets and properties, whether now owned or at any time hereafter created or
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title, or interest, but not including any Excluded
Assets (collectively, the “Trademark Collateral”):

 


(A)  ALL OF ITS REGISTERED AND UNREGISTERED, COMMON LAW, STATE, UNITED STATES,
MULTINATIONAL, AND FOREIGN TRADEMARKS, TRADE NAMES, CORPORATE NAMES, COMPANY
NAMES, BUSINESS NAMES, FICTITIOUS BUSINESS NAMES, SERVICE MARKS, CERTIFICATION
MARKS, COLLECTIVE MARKS, LOGOS, OTHER SOURCE OR BUSINESS IDENTIFIERS, DESIGNS
AND GENERAL INTANGIBLES OF A LIKE NATURE, ALL REGISTRATIONS AND APPLICATIONS FOR
ANY OF THE FOREGOING INCLUDING, BUT NOT LIMITED TO: (I) THE REGISTRATIONS AND
APPLICATIONS, (II) ALL EXTENSIONS OR RENEWALS OF ANY OF THE FOREGOING, (III) ALL
OF THE GOODWILL OF THE BUSINESS CONNECTED WITH THE USE OF AND SYMBOLIZED BY THE
FOREGOING, (IV) THE RIGHT TO SUE FOR PAST, PRESENT AND FUTURE INFRINGEMENT OR
DILUTION OF ANY OF THE FOREGOING OR FOR ANY INJURY TO GOODWILL, AND (V) ALL
PROCEEDS OF THE FOREGOING, NOW AND HEREINAFTER DUE AND/OR PAYABLE THEREUNDER,
INCLUDING, WITHOUT LIMITATION, ROYALTIES, INCOME, PAYMENTS, CLAIMS, DAMAGES, AND
PROCEEDS OF SUIT (“TRADEMARKS”), INCLUDING, BUT NOT LIMITED TO THE REGISTRATIONS
AND APPLICATIONS REFERRED TO IN SCHEDULE I ATTACHED HERETO (AS SUCH SCHEDULE MAY
BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME).

 

E-17

--------------------------------------------------------------------------------


 

SECTION 3.           Supplement to the Security Agreement.  The security
interests granted to the Collateral Agent pursuant to this Trademark Security
Agreement are granted in furtherance of, and not in limitation of or expansion
of, the security interests granted to the Collateral Agent for the Secured
Parties pursuant to the Security Agreement and the rights and obligations of the
parties thereto.  Each party hereto hereby acknowledges and affirms that the
rights and remedies of the each other party hereto with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Trademark Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

 

SECTION 4.           Intercreditor Agreement.  The terms and conditions of this
Trademark Security Agreement and the Liens and security interests granted to the
Collateral Agent pursuant to this Trademark Security Agreement and the exercise
of any right or remedy by the Collateral Agent hereunder are subject to the
terms and conditions of the Intercreditor Agreement in all respects.  In the
event of any conflict between the terms and conditions of this Trademark
Security Agreement and the terms and conditions of the Intercreditor Agreement,
such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement.

 

SECTION 5.           Termination.  This Agreement is made to secure the
satisfactory payment and performance of the Obligations.  This Trademark
Security Agreement and the security interest granted hereby shall automatically
terminate with respect to all of a Grantor’s Obligations and any Lien arising
therefrom shall be automatically released upon termination of the Security
Agreement or release of such Grantor’s obligations thereunder.  The Collateral
Agent shall, in connection with any termination or release herein or under the
Security Agreement, execute and deliver to any Grantor as such Grantor may
request, an instrument in writing releasing the security interest in the
Trademark Collateral acquired under this Agreement suitable for filing with any
office or agency in which the Collateral Agent has filed this, or a similar,
instrument. Additionally, upon such satisfactory payment, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.

 

SECTION 6.           Counterparts.  This Trademark Security Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

SECTION 7.           Miscellaneous.  The provisions of Section 13 of the
Security Agreement are hereby incorporated by reference, mutatis mutandis.

 

[Signatures on following page]

 

E-18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

[Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

 

BOISE WHITE PAPER, L.L.C.

BOISE PACKAGING & NEWSPRINT,

      L.L.C.

BOISE CASCADE TRANSPORTATION

      HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP.

INTERNATIONAL FALLS POWER

      COMPANY

MINNESOTA, DAKOTA & WESTERN

      RAILWAY COMPANY

BEMIS CORPORATION

BC CHINA CORPORATION

B C T, INC.,
as Grantors

 

 

 

By:

 

 

Name:

 

Title:

 

[Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Collateral Agent

 

 

By:

 

 

 

Name:

 

Title:

 

[Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

U.S. TRADEMARK REGISTRATIONS

 

U.S. TRADEMARK APPLICATIONS

 

F-22

--------------------------------------------------------------------------------


 

EXHIBIT F

TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT (FIRST LIEN)

 

COPYRIGHT SECURITY AGREEMENT (FIRST LIEN), dated as of           , 20    (as
amended, restated or otherwise modified from time to time, the “Copyright
Security Agreement”), by and among ALDABRA SUB LLC, a Delaware limited liability
company (to be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware
limited liability company, the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware
limited liability company (“Holdings”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (together with the Borrower and Holdings, collectively, the
“Grantors”), and GOLDMAN SACHS CREDIT PARTNERS L.P., in its capacity as
collateral agent for the Secured Parties (together with any successors and
assigns thereto in such capacity, the “Collateral Agent”).

 

Reference is made to the Pledge and Security Agreement (First Lien) dated as of
February 22, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent.  The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Goldman
Sachs Credit Partners L.P., as Administrative Agent.  The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  Accordingly, the parties hereto agree
as follows:

 

SECTION 1.           Defined Terms.  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement.  The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

 

SECTION 2.           Grant of Security Interest in Copyright Collateral.  As
security for the payment or performance in full of the Obligations, each
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby pledges and grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a lien and security interest in and to
all of such Grantor’s right, title and interest in, to and under the following
assets and properties, whether now owned or at any time hereafter created or
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title, or interest, but not including any Excluded
Assets (collectively, the “Copyright Collateral”):

 


(A)  ALL OF ITS UNITED STATES AND FOREIGN COPYRIGHTS, INCLUDING BUT NOT LIMITED
TO COPYRIGHTS IN SOFTWARE AND ALL RIGHTS IN AND TO DATABASES, AND ALL MASK WORKS
(AS DEFINED UNDER 17 U.S.C. 901 OF THE U.S. COPYRIGHT ACT), WHETHER REGISTERED
OR UNREGISTERED, MORAL RIGHTS, REVERSIONARY INTERESTS, TERMINATION RIGHTS, AND,
WITH RESPECT TO ANY AND ALL OF THE FOREGOING: (I) ALL REGISTRATIONS AND
APPLICATIONS THEREFOR, (II) ALL EXTENSIONS AND RENEWALS THEREOF, (III) ALL
RIGHTS CORRESPONDING THERETO THROUGHOUT THE WORLD, (IV) ALL RIGHTS TO SUE FOR
PAST, PRESENT AND FUTURE INFRINGEMENTS THEREOF, AND (V) ALL PROCEEDS OF THE
FOREGOING, NOW AND HEREINAFTER DUE AND/OR PAYABLE THEREUNDER, INCLUDING, WITHOUT
LIMITATION, ROYALTIES, INCOME, PAYMENTS, CLAIMS, DAMAGES AND PROCEEDS OF SUIT
(“COPYRIGHTS”), INCLUDING, WITHOUT LIMITATION, THE REGISTRATIONS AND
APPLICATIONS REQUIRED TO BE LISTED IN SCHEDULE I ATTACHED HERETO (AS SUCH
SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME); AND

 

F-23

--------------------------------------------------------------------------------


(b) all agreements providing for the grant of any right in or to U.S. Copyrights
for which Grantor is the exclusive licensee of such U.S. Copyrights, including
those referred to on Schedule I hereto (collectively, “Copyright Licenses”) and
all rights and proceeds under such agreement.

 

SECTION 3.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent pursuant to this Copyright Security Agreement
are granted in furtherance of, and not in limitation or expansion of, the
security interests granted to the Collateral Agent for the Secured Parties
pursuant to the Security Agreement and the rights and obligations of the parties
thereto.  Each party hereto hereby acknowledges and affirms that the rights and
remedies of each other party hereto with respect to the security interest in the
Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Copyright Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.

 

SECTION 4.  Intercreditor Agreement.  The terms and conditions of this Copyright
Security Agreement and the Liens and security interests granted to the
Collateral Agent pursuant to this Copyright Security Agreement and the exercise
of any right or remedy by the Collateral Agent hereunder are subject to the
terms and conditions of the Intercreditor Agreement in all respects.  In the
event of any conflict between the terms and conditions of this Copyright
Security Agreement and the terms and conditions of the Intercreditor Agreement,
such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement.

 

SECTION 5.  Termination.  This Agreement is made to secure the satisfactory
payment and performance of the Obligations.  This Copyright Security Agreement
and the security interest granted hereby shall automatically terminate with
respect to all of a Grantor’s Obligations and any Lien arising therefrom shall
be automatically released upon termination of the Security Agreement or release
of such Grantor’s obligations thereunder.  The Collateral Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to any Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Copyright
Collateral acquired under this Agreement suitable for filing with any office or
agency in which the Collateral Agent has filed this, or a similar, Agreement.
Additionally, upon such satisfactory payment, the Collateral Agent shall
reasonably cooperate with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction including, but not limited to, the release
and/or termination of this Agreement and any security interest in, to or under
the Copyright Collateral.

 

SECTION 6.  Counterparts.  This Copyright Security Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.

 

SECTION 7.  Miscellaneous.  The provisions of Section 13 of the Security
Agreement are hereby incorporated by reference, mutatis mutandis.

 

[Signatures on following page]

 

F-24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Copyright Security Agreement]

 

--------------------------------------------------------------------------------


 

 

BOISE WHITE PAPER, L.L.C.

 

BOISE PACKAGING & NEWSPRINT,

 

L.L.C.

 

BOISE CASCADE TRANSPORTATION

 

HOLDINGS CORP.

 

BOISE WHITE PAPER SALES CORP.

 

BOISE WHITE PAPER HOLDINGS CORP.

 

INTERNATIONAL FALLS POWER

 

COMPANY

 

MINNESOTA, DAKOTA & WESTERN

 

RAILWAY COMPANY

 

BEMIS CORPORATION

 

BC CHINA CORPORATION

 

B C T, INC.,

 

as Grantors

 

 

 

By:

 

 

Name:

 

Title:

 

[Copyright Security Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

 

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Copyright Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT

 

U.S. COPYRIGHT REGISTRATIONS

 

U.S. COPYRIGHT APPLICATIONS

 

COPYRIGHT LICENSES:

 

G-28

--------------------------------------------------------------------------------


 

EXHIBIT G
TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT (FIRST LIEN)

 

PATENT SECURITY AGREEMENT (FIRST LIEN), dated as of           , 20    (as
amended, restated or otherwise modified from time to time, the “Patent Security
Agreement”), by and among ALDABRA SUB LLC, a Delaware limited liability company
(to be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware limited
liability company, the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware limited
liability company (“Holdings”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (together with the Borrower and Holdings, collectively, the
“Grantors”), and GOLDMAN SACHS CREDIT PARTNERS L.P., in its capacity as
collateral agent for the Secured Parties (together with any successors and
assigns thereto in such capacity, the “Collateral Agent”).

 

Reference is made to the Pledge and Security Agreement (First Lien) dated as of
February 22, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent.  The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Goldman
Sachs Credit Partners L.P., as Administrative Agent.  The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  Accordingly, the parties hereto agree
as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement.  The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

 

SECTION 2.  Grant of Security Interest in Patent Collateral.  As security for
the payment or performance in full of the Obligations, each Grantor, pursuant to
and in accordance with the Security Agreement, did and hereby pledges and grants
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, a lien and security interest in and to all of such Grantor’s
right, title and interest in, to and under the following assets and properties,
whether now owned  or at any time hereafter created or acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title, or interest, but not including any Excluded Assets (collectively,
the “Patent Collateral”):

 

(a)  all of its United States and foreign patents and certificates of invention,
or similar industrial property rights, and applications for any of the
foregoing, including, but not limited to: (i) each patent and patent
application, (ii) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all inventions and improvements described
therein, (v) all rights to sue for past, present and future infringements
thereof, (vi) all claims, damages, and proceeds of suit arising therefrom, and
(vii) all Proceeds of the foregoing, now and hereinafter due and/or payable
thereunder, including, without limitation, royalties, income, payments, claims,
damages, and proceeds of suit (“Patents”), including, but not limited to each
patent and patent application referred to on

 

G-29

--------------------------------------------------------------------------------


 

Schedule I attached hereto (as such schedule may be amended or supplemented from
time to time).

 

SECTION 3.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent pursuant to this Patent Security Agreement are
granted in furtherance of, and not in limitation or expansion of, the security
interests granted to the Collateral Agent for the Secured Parties pursuant to
the Security Agreement and the rights and obligations of the parties thereto. 
Each party hereto hereby acknowledges and affirms that the rights and remedies
of each other party hereto with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Patent Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.

 

SECTION 4.  Intercreditor. The terms and conditions of this Patent Security
Agreement and the Liens and security interests granted to the Collateral Agent
pursuant to this Patent Security Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the terms and conditions
of the Intercreditor Agreement in all respects.  In the event of any conflict
between the terms and conditions of this Patent Security Agreement and the terms
and conditions of the Intercreditor Agreement, such conflict shall be resolved
in accordance with Section 8.1 of the Intercreditor Agreement.

 

SECTION 5.  Termination.  This Agreement is made to secure the satisfactory
payment and performance of the Obligations.  This Patent Security Agreement and
the security interest granted hereby shall automatically terminate with respect
to all of a Grantor’s Obligations and any Lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder.  The Collateral Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to any Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Patent Collateral
acquired under this Agreement suitable for filing with any office or agency in
which the Collateral Agent has filed this, or a similar, Agreement. 
Additionally, upon such satisfactory payment, the Collateral Agent shall
reasonably cooperate with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction including, but not limited to, the release
and/or termination of this Agreement and any security interest in, to or under
the Patent Collateral.

 

SECTION 6.  Counterparts.  This Patent Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

 

SECTION 7.  Miscellaneous.  The provisions of Section 13 of the Security
Agreement are hereby incorporated by reference, mutatis mutandis.

 

[Signatures on following page]

 

G-30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

 

BOISE WHITE PAPER, L.L.C.

 

BOISE PACKAGING & NEWSPRINT,

 

L.L.C.

 

BOISE CASCADE TRANSPORTATION

 

HOLDINGS CORP.

 

BOISE WHITE PAPER SALES CORP.

 

BOISE WHITE PAPER HOLDINGS CORP.

 

INTERNATIONAL FALLS POWER

 

COMPANY

 

MINNESOTA, DAKOTA & WESTERN

 

RAILWAY COMPANY

 

BEMIS CORPORATION

 

BC CHINA CORPORATION

 

B C T, INC.,

 

as Grantors

 

 

 

By:

 

 

Name:

 

Title:

 

[Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

 

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
PATENT SECURITY AGREEMENT

 

U.S. PATENT REGISTRATIONS

 

U.S. PATENT APPLICATIONS

 

G-1

--------------------------------------------------------------------------------